EXHIBIT 10.2

EXECUTION COPY



AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

dated as of December 15, 2004

among

PHILLIPS-VAN HEUSEN CORPORATION,

THE IZOD CORPORATION

PVH WHOLESALE CORP.

PVH RETAIL CORP.

IZOD.COM INC.

G.H. BASS FRANCHISES INC.

CD GROUP INC.,

PVH CK STORES, INC.,

PVH OHIO, INC.,

PVH MICHIGAN, INC.,

PVH PENNSYLVANIA, INC.,

PVH WHOLESALE NEW JERSEY, INC.,

PVH RETAIL MANAGEMENT COMPANY,

as Borrowers,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

Joint Lead Arranger and Sole Bookrunner,

FLEET RETAIL GROUP, INC. (successor to Fleet Retail Finance Inc.),

as Joint Lead Arranger and Co-Syndication Agent,

SUN TRUST BANK,

as Co-Syndication Agent,

THE CIT GROUP/COMMERCIAL SERVICES, INC.,

as Co-Documentation Agent,

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Documentation Agent



TABLE OF CONTENTS

TABLE OF CONTENTS

   

Page

ARTICLE I Definitions

6

Section 1.01. Defined Terms

6

Section 1.02. Classification of Loans and Borrowings

33

Section 1.03. Terms Generally

33

Section 1.04. Accounting Terms; GAAP

34

   

ARTICLE II The Credits

34

Section 2.01. Commitments

34

Section 2.02. Loans and Borrowings

35

Section 2.03. Requests for Borrowings

35

Section 2.04. Letters of Credit

36

Section 2.05. Funding of Borrowings

41

Section 2.06. Interest Elections

42

Section 2.07. Termination and Reduction of Commitments

43

Section 2.08. Repayment of Loans; Evidence of Debt

43

Section 2.09. Prepayment of Loans

45

Section 2.10. Fees

46

Section 2.11. Interest

47

Section 2.12. Alternate Rate of Interest

48

Section 2.13. Increased Costs

48

Section 2.14. Break Funding Payments

49

Section 2.15. Taxes

50

Section 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

51

Section 2.17. Mitigation Obligations; Replacement of Lenders

54

Section 2.18. Increase in the Aggregate Commitments

54

   

ARTICLE III Representations and Warranties

56

Section 3.01. Existence and Power

56

Section 3.02. Corporate and Governmental Authorization; No Contravention

56

Section 3.03. Binding Effect

56

Section 3.04. Financial Information

57

Section 3.05. Litigation

57

Section 3.06. Compliance with ERISA

57

Section 3.07. Taxes

57

Section 3.08. Environmental Compliance

58

Section 3.09. Properties

59

Section 3.10. Compliance with Laws and Agreements

59

Section 3.11. Investment and Holding Company Status

59

Section 3.12. Full Disclosure

59

Section 3.13. Security Interest

60

Section 3.14. Solvency

60

Section 3.15. Employee Matters

60

2

 

Section 3.16. Subsidiaries

61

Section 3.17. No Change in Credit Criteria or Collection Policies

61

   

ARTICLE IV Conditions

61

Section 4.01. Effective Date

61

Section 4.02. Each Credit Event

63

   

ARTICLE V Affirmative Covenants

63

Section 5.01. Information

63

Section 5.02. Maintenance of Property; Insurance

66

Section 5.03. Compliance with Laws

67

Section 5.04. Inspection of Property, Books and Records

67

Section 5.05. Use of Proceeds

68

Section 5.06. Environmental Matters

68

Section 5.07. Taxes

68

Section 5.08. Security Interests

69

Section 5.09. Existence; Conduct of Business

69

Section 5.10. Litigation and Other Notices

69

Section 5.11. Additional Grantors and Guarantors

69

Section 5.12. Maintain Operating Accounts

70

   

ARTICLE VI Negative Covenants

70

Section 6.01. Indebtedness

70

Section 6.02. Liens

71

Section 6.03. Fundamental Changes

72

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

73

Section 6.05. Prepayment or Modification of Indebtedness; Modification of
Operating Documents

74

Section 6.06. Restricted Payments

75

Section 6.07. Transactions with Affiliates

76

Section 6.08. Restrictive Agreements

76

Section 6.09. Fixed Charge Coverage

76

   

ARTICLE VII Events of Default

76

   

ARTICLE VIII The Administrative Agent

79

   

ARTICLE IX Miscellaneous

83

Section 9.01. Notices

83

Section 9.02. Waivers; Amendments

84

Section 9.03. Expenses; Indemnity; Damage Waiver

85

Section 9.04. Successors and Assigns

86

Section 9.05. Survival

89

Section 9.06. Counterparts; Integration; Effectiveness

89

Section 9.07. Severability

89

Section 9.08. Right of Setoff

90

3

 

Section 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

90

Section 9.10. WAIVER OF JURY TRIAL

91

Section 9.11. Headings

91

Section 9.12. Confidentiality

91

Section 9.13. Interest Rate Limitation

92

Section 9.14. USA Patriot Act

92

Section 9.15. Acknowledgement

92

   

4

 

   

SCHEDULES

 

Schedule 1.01

Existing Letters of Credit

Schedule 2.01

Commitments

Schedule 3.05

Disclosed Matters as to Litigation

Schedule 3.08

Disclosed Matters as to Environmental Compliance

Schedule 3.09

Other Leased and Owned Property

Schedule 3.16

Subsidiaries

Schedule 5.01(j)

Borrowing Base Certificate

Schedule 6.01

Existing Indebtedness

Schedule 6.02

Existing Liens

Schedule 6.03

Fiscal Year End

Schedule 6.04

Existing Investments

Schedule 6.08

Existing Restrictions

   

EXHIBITS

 

Exhibit A

Form of Assignment and Assumption

Exhibit B

Form of Opinion of Borrowers' Counsel

Exhibit C

Form of Promissory Note

Exhibit D

Form of Borrowing Request

5

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 15, 2004, among
PHILLIPS-VAN HEUSEN CORPORATION, a Delaware corporation, THE IZOD CORPORATION, a
Pennsylvania corporation, PVH WHOLESALE CORP., a Delaware corporation, PVH
RETAIL CORP., a Delaware corporation, IZOD.COM INC., a Delaware corporation,
G.H. BASS FRANCHISES INC., a Delaware corporation, CD GROUP INC., a Delaware
corporation, PVH CK STORES, INC., a Delaware corporation, PVH OHIO, INC., a
Delaware corporation, PVH MICHIGAN, INC., a Delaware corporation, PVH
PENNSYLVANIA, INC., a Delaware corporation, PVH WHOLESALE NEW JERSEY, INC., a
Delaware corporation, and PVH RETAIL MANAGEMENT COMPANY, a Delaware corporation,
the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Collateral Agent, Joint Lead Arranger and Sole Bookrunner, FLEET RETAIL GROUP,
INC. (successor to Fleet Retail Finance Inc.), as Joint Lead Arranger and
Syndication Agent, SUN TRUST BANK, as Co-Syndication Agent, THE CIT
GROUP/COMMERCIAL SERVICES, INC., as Co-Documentation Agent and GENERAL ELECTRIC
CAPITAL CORPORATION, as Co-Documentation Agent.

The Borrowers are party to the Existing Credit Agreement (such term and all
other capitalized terms used in this paragraph having the respective meanings
ascribed to such terms hereinafter) and desire to amend and restate the Existing
Credit Agreement to provide for Loans up to an initial aggregate principal
amount not in excess of $325,000,000 at any time outstanding at any time and
from time to time during the Availability Period, subject to increases as
provided in Section 2.18. The proceeds of the Loans shall be used for the
Borrowers' and their Subsidiaries' working capital, permitted acquisitions,
Capital Expenditures and general corporate purposes. The Borrowers and
Guarantors will provide Collateral in accordance with the provisions of this
Agreement and the other Financing Documents. The Lenders are severally, and not
jointly, willing to amend and restate the Existing Credit Agreement and to
extend such Loans to the Borrowers subject to the terms and conditions
hereinafter set forth. Accordingly, the Borrowers, the Lenders and the
Administrative Agent hereby agree as follows:

ARTICLE I Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

"Act" has the meaning set forth in Section 9.14.

6

"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

"Administrative Agent" means JPMorgan Chase Bank, N.A., in its capacity as
administrative and collateral agent for the Lenders hereunder.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus 1/2 of 1%. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.

"Applicable Rate" means, for any date of determination with respect to any ABR
Loan or Eurodollar Loan or with respect to the Revolving Credit Commitment Fee
or with respect to participation fees for any Letter of Credit,

(i) if such date of determination occurs on or after the Effective Date and
prior to the delivery of the first financial statements referred to in clause
(ii) below, (w) with respect to Loans that are Eurodollar Loans, 1.50%, (x) with
respect to Loans that are ABR Loans, 0%, (y) with respect to the Revolving
Credit Commitment Fee, 0.30%, and (z) with respect to Letter of Credit fees,
0.75% ; and

(ii) if such date of determination occurs on or after the first day of the next
month after the date upon which the Borrowers shall have delivered to the
Administrative Agent the financial statements required to be delivered for the
fiscal period ended January 30, 2005 pursuant to Section 5.01(a),

the rate as set forth below that corresponds to the Interest Coverage Ratio of
the Borrowers and their Subsidiaries on a consolidated basis as of the last day
of, and for, the four consecutive fiscal quarters most recently ended prior to
such day for which financial statements shall have been delivered to the
Administrative Agent as required pursuant to Sections 5.01(a) or (b) hereof,
together with the corresponding compliance certificate required pursuant to
Section 5.01(d) hereof; provided that if the Borrowers shall fail to timely
deliver such statements and certificates for any such fiscal quarter period or
during the continuance of an Event of Default, then the Applicable Rate with
respect to ABR Loans, Eurodollar Loans, the Revolving Credit Commitment Fee and
Letter of Credit fees shall be determined for the period (x) from and

7

 

including the date upon which such financial statements and certificate were
required to be delivered to but excluding the date upon which financial
statements and a certificate complying with Section 5.01(a) or (b) and Section
5.01(d) or (y) from and including the date from which such Event of Default
shall have occurred but excluding the date upon which such Event of Default is
cured or waived as if the applicable Interest Coverage Ratio of the Borrowers
and their Subsidiaries was less than 1.25:1.00:

Interest Coverage Ratio

ABR Spread

for Loans

Eurodollar Spread for

Loans

Revolving Credit Commitment Fee

Letter of Credit Fee

Less than or equal to 1.25:1.00

0.25%

2.25%

0.375%

1.50%

Greater than 1.25:1.00 but less than or equal to 1.50:1.00

0%

2.00%

0.375%

1.25%

Greater than 1.50:1.00 but less than or equal to 1.75:1.00

0%

1.75%

0.375%

1.00%

Greater than 1.75:1.00 but less than or equal to 2.00:1.00

0%

1.50%

0.30%

0.75%

Greater than 2.00:1.00

0%

1.25%

0.25%

0.75%

To the extent that a change in the Applicable Rate occurs during the pendency of

an Interest Period for an existing Eurodollar Loan, the Applicable Rate shall
remain the same for the remainder of the Interest Period for such existing
Eurodollar Loan.

"Assessment Rate" means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
"well-capitalized" and within supervisory subgroup "B" (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid,

8

then the Assessment Rate shall be such annual rate as shall be determined by the
Administrative Agent to be representative of the cost of such insurance to the
Lenders.

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A.

"Assumption Agreement" has the meaning set forth in Section 2.18(b)(ii).

"Availability" means at any time (i) the lesser at such time of (x) the total
Commitment plus the principal amount of Debentures outstanding and (y) the
Borrowing Base, minus (ii) the sum at such time of (v) the aggregate principal
amount of Debentures outstanding, (w) the unpaid principal balance of the Loans,
(x) all accrued interest, fees and expenses, (y) the LC Exposure and (z) all
Availability Reserves and Dilution Reserves.

"Availability Event" means each period commencing on the date on which
Availability is less than $50,000,000 and ending on the date that Availability
has remained greater than $65,000,000 for 90 consecutive days; it being
understood and agreed that there shall be no limit to the number of Availability
Events that may occur during the Availability Period.

"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

"Availability Reserves" means, as of any date of determination, such reserves in
amounts as the Administrative Agent may from time to time establish (upon five
days' notice to the Borrowers in the case of new reserve categories established
after the Effective Date) and revise (upward or downward) in good faith in
accordance with its customary credit policies: (a) to reflect events,
conditions, contingencies or risks which, as determined by the Administrative
Agent, do, or are reasonably likely to, materially adversely affect either
(i) the Collateral or its value or (ii) the security interests and other rights
of the Administrative Agent or any Lender in the Collateral (including the
enforceability, perfection and priority thereof), (b) to reflect the
Administrative Agent's belief that any collateral report or financial
information furnished by or on behalf of the Borrowers is or may have been
incomplete, inaccurate or misleading in any material respect, (c) in respect of
any state of facts which the Administrative Agent determines in good faith
constitutes a Default or (d) to reflect any Derivative Obligations entered into
with a Lender or an Affiliate thereof. On the Effective Date, the initial
reserve categories shall include reserves with respect to royalty payments and
other payments that are required to be made in connection with any licensing
agreements. At any time that Availability is less than $65,000,000, there shall
be a reserve with respect to the Design Services Payments in the amount of
$5,000,000.

"Average Availability" means, for any period, an amount equal to (a) the sum of
the end of day Availability for each day during such period, it being understood
that Eligible Inventory, Eligible Receivables, Eligible Licensing Receivables
and the Fixed Assets Component shall be measured only on a monthly basis,
divided by (b) the number of days in such period, all as determined by the
Administrative Agent.

9

"Base CD Rate" means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

"Borrowers" means each of PVH, The IZOD Corporation, a Pennsylvania corporation,
PVH Wholesale Corp., a Delaware corporation, PVH Retail Corp., a Delaware
corporation, izod.com, inc., a Delaware corporation, G.H. Bass Franchises, Inc.,
a Delaware corporation and CD Group, Inc., a Delaware corporation, PVH CK
Stores, Inc., a Delaware corporation, PVH Ohio, Inc., a Delaware corporation,
PVH Michigan, Inc., a Delaware corporation, PVH Pennsylvania, Inc., a Delaware
cororation, PVH Wholesale New Jersey, Inc., a Delaware corporation and PVH
Retail Management Company, a Delaware corporation.

"Borrowing" means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

"Borrowing Base" means an amount equal to the sum of:

(i) eighty percent (80%) of the Net Amount of Eligible Receivables; plus

(ii) the lesser of (a) up to eighty-five percent (85%) of the amount of Eligible
Licensing Receivables and (b) $35,000,000; provided that the amount of Eligible
Licensing Receivables relating to Minimum Guaranteed Fundings included in this
clause (ii) shall not, to the extent unearned on the date of determination,
exceed $10,000,000 or such lesser amount as the Administrative Agent may
determine in its sole discretion during an Availability Event; plus

(iii) the lesser of (a) eighty-five percent (85%) of the net recovery value of
Eligible Inventory and (b) (x) sixty-five percent (65%) of the Net Amount of
Eligible Inventory during the period November 1st through and including May 31st
or (y) seventy percent (70%) of the Net Amount of Eligible Inventory during the
period June 1st through and including October 31st; plus

(iv) an amount equal to the Fixed Assets Component as of such date of
determination; plus

(v) the least of (a) eighty-five (85%) of the net recovery value of Eligible LC
Inventory, (b) sixty-five percent (65%) of the aggregate undrawn amount of Trade
Letters of Credit and (c) $150,000,000; plus

(iv) Invested Cash.

For purposes of this definition, "net recovery value" means the estimated net
proceeds which could reasonably be realized from the liquidation of the
inventory under an orderly liquidation and going-out-of-business and/or store
closing sale basis, given a reasonable period of time to find purchaser(s), with
the seller compelled to sell as notified by the Administrative Agent.

10

"Borrowing Request" means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

"Capital Expenditures" shall mean all expenditures for the acquisition or
leasing (pursuant to a capital lease) of assets or additions to equipment
(including replacements, capitalized repairs and improvements) which should be
capitalized under GAAP.

"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance

with GAAP.

"Cash Interest Expense" means with respect to the Borrowers for any period,
Interest Expense for such period less all non-cash items constituting Interest
Expense during such period (including amortization of debt discounts and
payments of interest on Indebtedness by issuance of Indebtedness).

"Casualty Event" shall mean, with respect to any property of the Borrowers or
any of their Subsidiaries, any loss of title with respect to such property or
any loss or damage to or destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, such property or any interruption
of the business of the Borrowers or any Subsidiary which is covered by business
interruption insurance.

"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

"Change in Control" means (a) the occurrence of any change in control or similar
event (however denominated) with respect to the Borrowers under and as defined
in the Senior Note Indentures, as in effect on the Effective Date, or any other
indenture or agreement in respect of Material Indebtedness to which the
Borrowers or a Subsidiary is a party or (b) PVH shall cease to own 100% of all
Equity Interests of any of the other Borrowers.

"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.13(b), by any lending office of such Lender or Issuing
Bank or by such Lender's or the Issuing Bank's holding

11

company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.

"CKI" means Calvin Klein Inc., a New York corporation.

"CKI Affiliates" means the following entitles: Calvin Klein (Europe), Inc.,
Calvin Klein Europe S.r.1. (Italy), CK Service Corp. and Calvin Klein (Europe
II) Corp.

"CKI Intercreditor Agreement" means the intercreditor agreement dated
February 12, 2003 among Calvin Klein, the Administrative Agent and certain other
parties thereto, confirming the intercreditor arrangements between the parties.

"CKI Stock Purchase Agreement" means the Stock Purchase Agreement dated as of
December 17, 2002, among PVH, CKI, the CKI Affiliates and the sellers named
therein.

"CKI Trust" means the trust established pursuant to the Delaware Business Trust
Act, as amended, and the Trust Agreement dated as of March 14, 1994 between CKI
and Wilmington Trust Company."

"Cluett Acquisition" means the acquisition by PVH, after the Effective Date, of
all of the capital stock of each of Cluett American Corp., Consumer Direct
Corporation and Cluett Peabody Holding Corp. for a purchase price of
approximately $70,000,000.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Collateral" means all collateral on which a Lien is granted or purported to be
granted pursuant to any Financing Document.

"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such Lenders
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.07 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Sections 2.18 and
9.04. The initial amount of each Lender's Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders' Commitments is $325,000,000. Effective upon the assignment of an
interest pursuant to Section 9.04, Schedule 2.01 may be amended by the
Administrative Agent to reflect such assignment.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

"Customer" means and includes the account debtor or obligor with respect to any
Receivable.

12

"Debentures" means the 7-3/4% Debentures Due 2023 of PVH issued under the
Debentures Indenture.

"Debentures Indenture" means the Indenture dated as of November 1, 1993, by and
between PVH and the Debentures Trustee, governing the Debentures.

"Debentures Trustee" means The Bank of New York, as Trustee under the Debentures
Indenture, and its successors in such capacity.

"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

"Derivative Obligations" means every obligation of a Person under any forward
contract, futures contract, swap, option, caps, floors, collars and similar
agreements, the value of which is dependent upon interest rates, currency or
exchange rates or valuations.

"Design Service Payments" means the payments under the CKI Stock Purchase
Agreement pursuant to which PVH has agreed to pay Calvin Klein 1.15% of
worldwide wholesale sales by CKI and licensees for a period of 15 years in
connection with the acquisition of Calvin Klein's right to receive a 1% royalty
in perpetuity.

"Dilution Factors" means with respect to the Borrowers' and Guarantors'
Receivables for any period, the aggregate amount of all credit memos, returns,
adjustments, allowances, bad debt write-offs, volume rebates (issued either as a
credit to the Customer's account balance or as a cash disbursement), other
non-cash credits and all other items that could dilute the value of the
Borrowers' or the Guarantors' Receivables.

"Dilution Ratio" means with respect to the Borrowers at any date, the amount
(expressed as a percentage) equal to (a) the aggregate amount of the applicable
Dilution Factors for the 12 most recently completed fiscal months divided by
(b) total gross sales for the 12 most recently completed fiscal months.

"Dilution Reserve" means at any date of calculation by the Administrative Agent,
the applicable Dilution Ratio multiplied by the Eligible Receivables on such
date. A Dilution Reserve shall be calculated to the extent that the Dilution
Ratio, at any date, is in excess of 5% with respect to Eligible Licensing
Receivables or 10% with respect to all other Eligible Receivables. The Dilution
Reserve shall equal the calculated Dilution Ratio in excess of 5% or 10%, as
applicable.

"Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedules 3.05 and 3.08.

"dollars" or "$" refers to lawful money of the United States of America.

"EBITDA" means with respect to the Borrowers for any period (a) the sum of
(i) Net Income, (ii) Interest Expense, (iii) Federal, state, local and foreign
income taxes,

13

(iv) depreciation and amortization and other non-cash items properly deductible
in determining Net Income, in each case on a consolidated basis for PVH and its
subsidiaries for such period, calculated in accordance with GAAP, minus
(b) non-cash items properly added in determining Net Income for such period
minus (c) the aggregate amount of all payments made under the Design Service
Agreement during such period.

"EBITDAR" means with respect to the Borrowers for any period (a) the sum of
(i) Net Income, (ii) Interest Expense, (iii) Federal, state, local and foreign
income taxes, (iv) depreciation and amortization and other non-cash items
properly deductible in determining Net Income and (v) all rental obligations or
other commitments thereunder to make any direct or indirect payment, whether as
rent or otherwise, for fixed or minimum rentals or percentage rentals, in each
case on a consolidated basis for PVH and its subsidiaries for such period,
calculated in accordance with GAAP, minus (b) non-cash items properly added in
determining Net Income for such period minus (c) the aggregate amount of all
payments made under the Design Service Agreement during such period.

"Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

"Eligible Inventory" means inventory of the Borrowers and the Guarantors
comprised solely of finished goods (and specifically excluding raw materials,
work in process, supplies and foreign inventory) which is, in the reasonable
judgement of the Administrative Agent, not obsolete, slow-moving or
unmerchantable and is and at all times shall continue to be acceptable to the
Administrative Agent in all respects; provided, however, that Eligible Inventory
shall in no event include inventory which (i) is on consignment, is not in
conformity with the representations and warranties made by the Borrowers and the
Guarantors under the Financing Documents or is not located at one of the
addresses for locations of Collateral set forth on Annex C to the Security
Agreement and with respect to which the Administrative Agent has not been
granted and has not perfected a valid, first priority security interest (subject
to Permitted Encumbrances) and, if such location is a property leased by the
Borrowers or the Guarantors or is an outside warehouse or processor, with
respect to which the Administrative Agent has not received a landlord waiver or
warehouseman's or processor's agreement, as the case may be, executed by the
landlord of such location or such warehouseman or processor, as the case may be,
all in form and substance satisfactory to the Administrative Agent or
appropriate rent escrow arrangements shall have been made with the
Administrative Agent covering at least three months' rent; provided, however,
(a) landlord waivers shall not be required with respect to inventory located at
a retail store in a state that does not have a statutory landlord lien and
(b) landlord waivers or warehouseman's agreements shall not be required with
respect to inventory located in self-storage facilities to the extent the
aggregate value of such inventory does not exceed $500,000, (ii) which is in
transit, other than goods on the high seas having a value (based on invoiced
amounts) not exceeding $30,000,000 at any time outstanding during the months of
June, July, August, December, January and February and $25,000,000 at all other
times, which are not subject to Trade Letters of Credit and for which payment
has been made; provided that upon the occurrence and during the continuance of
an Availability Event, such goods will remain as Eligible Inventory only to the
extent that the Administrative Agent is in receipt of the original bills of
lading and any other documents of title or (iii) has been returned or

14

rejected by a Customer and has been determined to be unmerchantable. Standards
of eligibility may be fixed and revised from time to time solely by the
Administrative Agent in the Administrative Agent's exclusive judgment exercised
in good faith in accordance with its customary credit policies. In determining
eligibility, the Administrative Agent may, but need not, rely on reports and
schedules furnished by the Borrowers, but reliance by the Administrative Agent
thereon from time to time shall not be deemed to limit the right of the
Administrative Agent to revise standards of eligibility at any time as to both
present and future inventory of the Borrowers. If the inventory is sold under a
licensed trademark, for such inventory to constitute Eligible Inventory, the
Administrative Agent shall have entered into a licensor consent letter, in form
and substance reasonably satisfactory to the Administrative Agent, with the
licensor with respect to the rights of the Administrative Agent to use the
trademark to sell or otherwise dispose of such inventory.

"Eligible LC Inventory" means inventory of the Borrowers and the Guarantors that
would be Eligible Inventory but for the fact that it is subject to a Trade
Letter of Credit and is and at all times shall continue to be acceptable to the
Administrative Agent in all respects.

"Eligible Licensing Receivables" means Receivables created by the Borrowers and
the Guarantors in the ordinary course of business arising out of the licensing
of goods or trademarks by the Borrowers and the Guarantors which are, and at all
times shall continue to be, acceptable to the Administrative Agent in all
respects. Standards of eligibility may be fixed and revised from time to time
solely by the Administrative Agent in the Administrative Agent's exclusive
judgment exercised in good faith in accordance with its customary credit
policies. In general, without limiting the foregoing, a Receivable shall in no
event be deemed to be an Eligible Licensing Receivable unless (a) the amount of
such Receivable (i) represents a fixed contractual minimum amount irrevocably
payable under the applicable licensing agreement, payable at least quarterly (a
"Minimum Guaranteed Funding") or (ii) represents a contractual amount based on
net sales by the licensee and is payable at such times and on such terms and
conditions as is acceptable to the Administrative Agent in all respects (an
"Excess Payment Due"), and in each case under clauses (i) and (ii), does not
represent an amount that would be more than the amount of one Minimum Guaranteed
Funding or more than three (3) Excess Payments Due included in the Borrowing
Base at any one time; (b) the payment is not more than 30 days past its due
date; (c) the licensee has not asserted a dispute, offset, deduction or setoff;
(d) such Receivable is denominated in dollars and payable in the United States;
(e) such Receivable arises under a licensing agreement that (i) cannot be
canceled by the licensee during its stated term, (ii) is assignable by the
applicable Borrower or Guarantor and (iii) has at least six (6) months remaining
on the term of the agreement; (f) such Receivable arose from a completed and
bona fide transaction; (g) such Receivable is in conformity in all material
respects with the representations and warranties made by the Borrowers and the
Guarantors to the Administrative Agent and the Lenders with respect thereto and
is free and clear of all security interests and Liens of any nature whatsoever
other than any security interest deemed to be held by the Borrowers or the
Guarantors or any security interest created pursuant to the Security Agreement
or permitted by Section 6.02 hereof; (h) such Receivable constitutes an
"account" or "chattel paper" within the meaning of the Uniform Commercial Code
of the state in which the applicable Borrower or Guarantor is located; (i) the
Customer has not asserted that such Receivable, and/or

15

the Borrowers and the Guarantors are not aware that such Receivable is subject
to any setoff, contras, net-out contract, offset, deduction, dispute, credit,
counterclaim or other defense arising out of the transactions represented by
such Receivable or independently thereof (but such Receivable shall be
ineligible only to the extent of such setoff, contras, net-out contract, offset,
deduction, dispute, credit, counterclaim or other defense); (j) such Receivable
arose in the ordinary course of business of the Borrowers or the Guarantors;
(k) the Customer is not (x) the United States government or the government of
any state or political subdivision thereof or therein, or any agency or
department of any thereof (unless there has been full compliance to the
satisfaction of the Administrative Agent with any applicable assignment of
claims statute) or (y) an army, navy, marine, air force, coast guard post or a
post of another similar service corps (unless there has been full compliance to
the satisfaction of the Administrative Agent with any applicable assignment of
claims statute) or (z) an Affiliate of PVH or any subsidiary of any thereof or a
supplier or creditor of PVH or any subsidiary thereof (provided that such
Receivable shall only be ineligible to the extent of amounts payable by PVH or
any subsidiary to such supplier or outstanding to such creditor); (l) the
Customer is a United States or Canadian person or an obligor in the United
States, Puerto Rico or Canada or an obligor located in another jurisdiction if
the applicable Receivable is covered by a letter of credit or credit insurance
in favor of, or assigned to, the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent; (m) such Receivable
complies with all material requirements of all applicable laws and regulations,
whether Federal, state or local (including usury laws and laws, rules and
regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy); (n) to the knowledge of the Borrowers and the Guarantors, such
Receivable is in full force and effect and constitutes a legal, valid and
binding obligation of the Customer enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
moratorium and other similar laws affecting the enforcement of creditors' rights
generally and by general equity principles; (o) such Receivable is denominated
in and provides for payment by the Customer in dollars (unless a currency swap
or similar hedge approved by the Administrative Agent has been entered into with
respect to such Receivable the effect of which is to cause payment to be
denominated in dollars) and is payable within the United States; (p) such
Receivable has not been and is not required to be charged off or written off as
uncollectible in accordance with GAAP or the customary business practices of the
Borrowers or the Guarantors; (q) the Administrative Agent on behalf of the
Lenders possesses a valid, perfected first priority security interest in such
Receivable as security for payment of the obligations, subject to Permitted
Encumbrances; (r) such Receivable is not with respect to a Customer located in
New Jersey, Minnesota, West Virginia or any other state denying creditors access
to its courts in the absence of a Notice of Business Activities Report or other
similar filing, unless the Borrowers or the Guarantors, as applicable, either
have qualified as a foreign corporation authorized to transact business in such
state or have filed a Notice of Business Activities Report or similar filing
with the applicable state agency for the then current year; (s) an event as
described in paragraph (g) or (h) of Article VII has not occurred with respect
to the Customer; and (t) the Administrative Agent is satisfied with the credit
standing of the Customer in relation to the amount of credit extended.
Notwithstanding the foregoing, all Eligible Licensing

16

Eligible Receivables and total Eligible Licensing Receivables at the time of any
such determination, shall be deemed not to be Eligible Licensing Receivables to
the extent of such excess.

"Eligible Receivables" means Receivables created by the Borrowers and the
Guarantors in the ordinary course of business arising out of the sale or lease
of goods or rendition of services by the Borrowers and the Guarantors, which are
and at all times shall continue to be acceptable to the Administrative Agent in
all respects. Standards of eligibility may be fixed and revised from time to
time solely by the Administrative Agent in the Administrative Agent's exclusive
judgment exercised in good faith in accordance with its customary credit
policies. In general, without limiting the foregoing, a Receivable shall in no
event be deemed to be an Eligible Receivable unless: (a) all payments due on the
Receivable have been invoiced and the underlying goods shipped or services
performed, as the case may be; (b) the payment due on the Receivable is not more
than the lesser of (i) 60 days past the due date and (ii) 150 days past the
invoice date in the case of Receivables due from Walmart or Sam's Club and 120
days past the invoice date in the case of all other Receivables; (c) the
payments due on more than 50% of all Receivables from the same Customer are less
than 60 days past the due date or 150 days past the invoice date in the case of
Receivables due from Walmart or Sam's Club and 120 days past the invoice date in
the case of all other Receivables; (d) the Receivable arose from a completed and
bona fide transaction (and with respect to a sale of goods, a transaction in
which title has passed to the Customer) which requires no further act under any
circumstances on the part of the Borrowers or the Guarantors in order to cause
such Receivable to be payable in full by the Customer; (e) the Receivable is in
conformity in all material respects with the representations and warranties made
by the Borrowers and the Guarantors to the Administrative Agent and the Lenders
with respect thereto and is free and clear of all security interests and Liens
of any nature whatsoever other than any security interest deemed to be held by
the Borrowers or the Guarantors or any security interest created pursuant to the
Security Agreement or permitted by Section 6.02 hereof; (f) the Receivable
constitutes an "account" or "chattel paper" within the meaning of the Uniform
Commercial Code of the state in which the applicable Borrower or Guarantor is
located; (g) the Customer has not asserted that the Receivable, and/or the
Borrowers and the Guarantors are not aware that the Receivable, arises out of a
bill and hold, consignment or progress billing arrangement or is subject to any
setoff, contras, net-out contract, offset, deduction, dispute, credit,
counterclaim or other defense arising out of the transactions represented by the
Receivables or independently thereof (but such Receivable shall be ineligible
only to the extent of such setoff, contras, net-out contract, offset, deduction,
dispute, credit, counterclaim or other defense) and the Customer has finally
accepted the goods from the sale out of which the Receivable arose and has not
objected to its liability thereon or returned, rejected or repossessed any of
such goods, except for complaints made or goods returned in the ordinary course
of business for which, in the case of goods returned, goods of equal or greater
value have been shipped in return; (h) the Receivable arose in the ordinary
course of business of the Borrowers or the Guarantors; (i) the Customer is not
(x) the United States government or the government of any state or political
subdivision thereof or therein, or any agency or department of any thereof
(unless there has been full compliance to the satisfaction of the Administrative
Agent with any applicable assignment of claims statute) or (y) an army, navy,
marine, air force, coast guard post or a post of another similar service corps
(unless there has been full compliance to the satisfaction of the Administrative
Agent with any

17

applicable assignment of claims statute) or (z) an Affiliate of PVH or any
subsidiary of any thereof or a supplier or creditor of PVH or any subsidiary
thereof (provided that such Receivable shall only be ineligible to the extent of
amounts payable by PVH or any subsidiary to such supplier or outstanding to such
creditor); (j) the Customer is a United States or Canadian person or an obligor
in the United States, Puerto Rico or Canada or an obligor located in another
jurisdiction if the applicable Receivable is covered by a letter of credit or
credit insurance in favor of, or assigned to, the Administrative Agent in form
and substance reasonably satisfactory to the Administrative Agent; (k) the
Receivable complies with all material requirements of all applicable laws and
regulations, whether Federal, state or local (including usury laws and laws,
rules and regulations relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy); (l) to the knowledge of the Borrowers and the Guarantors, the
Receivable is in full force and effect and constitutes a legal, valid and
binding obligation of the Customer enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
moratorium and other similar laws affecting the enforcement of creditors' rights
generally and by general equity principles; (m) the Receivable is denominated in
and provides for payment by the Customer in dollars (unless a currency swap or
similar hedge approved by the Administrative Agent has been entered into with
respect to such Receivable the effect of which is to cause payment to be
denominated in dollars) and is payable within the United States; (n) the
Receivable has not been and is not required to be charged off or written off as
uncollectible in accordance with GAAP or the customary business practices of the
Borrowers or the Guarantors; (o) the Administrative Agent on behalf of the
Lenders possesses a valid, perfected first priority security interest in such
Receivable as security for payment of the obligations, subject to Permitted
Encumbrances; (p) the Receivable is not with respect to a Customer located in
New Jersey, Minnesota, West Virginia or any other state denying creditors access
to its courts in the absence of a Notice of Business Activities Report or other
similar filing, unless the Borrowers or the Guarantors, as applicable, either
have qualified as a foreign corporation authorized to transact business in such
state or have filed a Notice of Business Activities Report or similar filing
with the applicable state agency for the then current year; (q) an event as
described in paragraph (g) or (h) of Article VII has not occurred with respect
to the Customer; (r) the Receivable is not for accrued coop advertising; (s) the
Receivable is not related to an invoice that is less than 60 days past the due
date for which the Borrowers or the Guarantors have received payment but have
not yet applied such payment; (t) the Receivable is not related to a gift
certificate sold by a Borrower or a Guarantor and (u) the Administrative Agent
is satisfied with the credit standing of the Customer in relation to the amount
of credit extended. Notwithstanding the foregoing, all Receivables of any single
Customer which, in the aggregate, exceed 20%, and in the case of Sam's Club or
the May Company, 25%, of the total Eligible Receivables at the time of any such
determination shall be deemed not to be Eligible Receivables to the extent of
such excess.

"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders or decrees issued, promulgated or entered into by any Governmental
Authority, and any judgments, injunctions, notices or binding agreements entered
against or into by PVH or any of its subsidiaries, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Materials or to health and safety
matters.

18

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Borrowers, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrowers or any of their ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrowers or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrowers or any of their ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Borrowers or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrowers or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

"Event of Default" has the meaning assigned to such term in Article VII.

19

"Excess Payments Due" has the meaning set forth in the definition of Eligible
Licensing Receivables.

"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of a Borrower hereunder, (a) income, franchise or
similar taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction (or any political subdivision thereof or taxing
authority therein) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrowers under
Section 2.17(b)), any withholding or similar tax that (i) is in effect and would
apply to amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) would have been
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrowers with respect to any withholding
tax pursuant to Section 2.14(a) or (ii) is attributable to such Foreign Lender's
failure to comply with Section 2.15(e).

"Existing Credit Agreement" means the Credit Agreement dated as of
October 17, 2002, as amended, among PVH and certain of its subsidiaries, the
financial institutions named therein, JPMorgan Chase Bank, as administrative
agent and collateral agent, Fleet Retail Finance Inc., as Co-Arranger and
Co-Syndication Agent, Sun Trust Bank, as Co-Syndication Agent, The CIT
Group/Commercial Services, Inc., as Co-Documentation Agent and Bank of America,
N.A., as Co-Documentation Agent.

"Existing Effective Date" means October 17, 2002.

"Existing Letter of Credit" means any letter of credit that (a) was issued under
the Existing Credit Agreement by an Issuing Bank, (b) is outstanding on the
Effective Date and (c) is listed in Schedule 1.01.

"Facility Letter" means the letter agreement among the Borrowers and the
Administrative Agent effective on the Effective Date authorizing certain
employees to handle certain of the credit operations contemplated by this
Agreement.

"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

20

"Fee Letter" means the letter dated December 14, 2004 among the Borrowers and
the Administrative Agent setting forth certain fees to be paid by the Borrowers
to the Administrative Agent.

"Financial Officer" means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer, assistant treasurer,
controller or assistant controller of PVH.

"Financing Documents" means this Agreement (including the Schedules and Exhibits
hereto), the Notes evidencing Loans, the Letters of Credit, the Security
Agreement, the Mortgages, any Guarantee, the Fee Letter and any other agreement
hereafter created to which the Borrowers or any Guarantor is a party that
provides for collateral security for any of the obligations of the Borrowers or
any such Guarantor under any of the foregoing.

"FIRREA" means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.

"Fixed Assets Component" means, as of any date of determination, an amount equal
to (i) the lesser of (x) $20,000,000 or (y) 70% of the appraised value of the
Reading, PA, Schuylkill Haven, PA, Jonesville, NC and Chattanooga, TN
distribution centers as determined from time to time by an appraisal firm
satisfactory to the Administrative Agent, minus (ii) an amount equal to
$111,111.11 (or such lesser amount as described in the next sentence) times the
number of complete months elapsed since the Existing Effective Date, as such
Fixed Assets Component may be reduced from time to time pursuant to Section
2.09(e). If at any time there is a reduction pursuant to Section 2.09(e) by
reason of the disposition of a distribution center, then from and after the date
of such reduction, in calculating clause (ii) above, the $111,111.11 amount
shall be adjusted to be an amount equal to (i) the Fixed Assets Component as
reduced on such date divided by (ii) the remainder of (x) 180 minus (y) the
number of complete months elapsed since the Existing Effective Date.

"Fixed Charge Coverage Ratio" means, with respect to PVH and its subsidiaries on
a consolidated basis for any period, the ratio of (i) the remainder of
(a) EBITDAR for such period minus (b) Capital Expenditures paid in cash minus
(c) cash dividends and other cash distributions of PVH to the extent permitted
by Sections 6.06(c) and 6.06(d) during such period minus (d) Federal, state,
local and foreign income taxes paid in cash minus (e) management fees paid
during such period, if any, to (ii) Fixed Charge Expense for such period.

"Fixed Charge Expense" means, with respect to PVH and its subsidiaries for any
period, the aggregate of (i) regularly scheduled principal payments of all
Funded Debt made or to be made by the Borrowers and their Subsidiaries on a
consolidated basis during such period, (ii) Cash Interest Expense during such
period, and (iii) in respect of leases of real and personal property (other than
finance leases), the aggregate amount of rental obligations or other commitments
thereunder to make any direct or indirect payment, whether as rent or otherwise,
for fixed or minimum rentals or percentage rentals for such period, in each case
determined on a consolidated basis in accordance with GAAP.

21

"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

"Funded Debt" means, with respect to PVH and its subsidiaries as of the date of
determination thereof, all Indebtedness of PVH and its subsidiaries on a
consolidated basis outstanding at such time (including the current portion
thereof and amounts outstanding in the final year of any Funded Debt) which
matures more than one year after the date of calculation, and any such
Indebtedness maturing within one year from such date of calculation which is
renewable or extendable at the option of the obligor to a date more than one
year from such date and including in any event the Loans.

"GAAP" means generally accepted accounting principles in the United States of
America.

"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

"Guarantee" of or by any Person (the "guarantor") means, without duplication any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

"Guarantor" means, collectively, each domestic Subsidiary that executed and
delivered a Guarantee on the Original Effective Date and is not currently a
Borrower, each domestic Subsidiary executing and delivering a Guarantee on the
Effective Date and each domestic Subsidiary which becomes a Guarantor after the
Effective Date.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated

22

pursuant to any Environmental Law, including any material listed as a hazardous
substance under Section 101(14) of CERCLA.

"Increase Date" has the meaning set forth in Section 2.18(a).

"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person and obligations in respect of
synthetic leases, (i) all obligations, contingent or otherwise, of such Person
as an account party in respect of letters of credit and letters of guaranty,
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers' acceptances and (k) all Derivative Obligations. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

"Indemnified Taxes" means Taxes other than Excluded Taxes.

"Interest Coverage Ratio" means, with respect to PVH and its subsidiaries on a
consolidated basis for any four consecutive fiscal quarter period, the ratio of
(i) EBITDA, less Capital Expenditures paid in cash for such period to (ii) the
Cash Interest Expense for such period. In computing the Interest Coverage Ratio,
to the extent applicable, there shall be excluded in the computation of Capital
Expenditures assets acquired as part of Permitted Acquisitions, even though the
acquisition of such assets may be treated as Capital Expenditures under GAAP.

"Interest Election Request" means a request by the Borrowers to convert or
continue a Borrowing in accordance with Section 2.06.

"Interest Expense" means, with respect to the Borrowers for any period, the
interest expense of PVH and its subsidiaries during such period determined on a
consolidated basis in accordance with GAAP, and shall in any event include
(i) the amortization of debt discounts, (ii) the amortization of all fees
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any Capitalized Lease Obligation
allocable to interest expense.

23

"Interest Payment Date" means (a) with respect to any ABR Loan, the first day of
each month for the prior month then ended and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months' duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months' duration after
the first day of such Interest Period.

"Interest Period" means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended, or
any successor statute.

"Invested Cash" means cash invested in Permitted Investments of the type
described in clauses (c) and (d) of such definition with or through the
Administrative Agent, in which the Administrative Agent has a valid first
priority perfected Lien.

"Issuing Bank" means (a) JPMorgan Chase Bank, N.A., in its capacity as issuer of
Letters of Credit hereunder and (b) any other Lender designated by the Borrowers
from time to time with the consent of the Administrative Agent and such Lender,
which consent shall not be unreasonably withheld, provided that the total number
of Issuing Banks at any time under this Agreement shall not exceed three (3).
Each Issuing Bank may arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term "Issuing Bank" shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

"LC Disbursement" means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
pro rata share (based on its Commitment) of the total LC Exposure at such time.

"Lenders" means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any

24

such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption, and, unless the context otherwise requires, the term "Lenders" shall
also include a New Lender.

"Letter of Credit" means any letter of credit (whether a Standy-by Letter of
Credit or a Trade Letter of Credit) issued or deemed to have been issued,
including each Existing Letter of Credit, pursuant to this Agreement.

"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the "LIBO Rate" with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

"Loans" means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, properties, prospects or condition (financial or otherwise),
contingent liabilities or material agreements of the Borrowers and their
Subsidiaries taken as a whole, (b) the ability of a Borrower or any Guarantor to
perform any of its obligations under this Agreement and the other Financing
Documents, taken as a whole, (c) the rights of or benefits available to the
Lenders or the Administrative Agent under this Agreement and the other Financing
Documents, taken as a whole, or (d) the Administrative Agent's Lien on any
material portion of the Collateral or the priority of such Lien.

"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Derivative Obligations, of any
one or more of the Borrowers and their Subsidiaries in an aggregate principal
amount exceeding $10,000,000. For purposes of determining Material Indebtedness,
the "principal amount" of the obligations of a Borrower or any Subsidiary in
respect of any Derivative Obligation at any time shall be the

25

maximum aggregate amount (giving effect to any netting agreements) that such
Borrower or such Subsidiary would be required to pay if such Derivative
Obligation were terminated at such time.

"Material Subsidiary" means any Subsidiary either (x) whose total assets (based
on book value) exceed $10,000,000 or (y) whose Net Income in any fiscal year
exceeds $2,000,000. On the Effective Date, the Material Subsidiaries are
identified on Schedule 3.16 hereto.

"Maturity Date" means December 15, 2009.

"Minimum Guaranteed Funding" has the meaning set forth in the definition of
Eligible Licensing Receivables.

"Mortgage" means the real property mortgages dated the Existing Effective Date
and executed by PVH in favor of the Administrative Agent covering the following
four (4) owned or leased properties:

Hway 67& 77, Jonesville, NC 28642

3915 Volunteer Drive, Chattanooga, TN 37416

350 Rt. 61 South, Schuylkill Haven, PA 17972

1062 Macarthur Road, Reading, PA 19605-9404

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

"Net Amount of Eligible Inventory" means, at any time, the aggregate value,
computed at the lower of cost (on a FIFO basis) and current market value, of
Eligible Inventory of the Borrowers and the Guarantors.

"Net Amount of Eligible Receivables" means, at any time, without duplication,
the gross amount of Eligible Receivables at such time less to the extent
included in Eligible Receivables, (i) sales, excise or similar taxes and (ii) to
the extent not otherwise excluded from Eligible Receivables, discounts, claims
and allowances of any nature at any time issued, owing, granted, outstanding,
available to or claimed by the Customers in respect of such Eligible
Receivables.

"Net Income" means with respect to PVH and its subsidiaries for any period, the
consolidated income (or loss) of PVH and its subsidiaries for such period which
shall be an amount equal to net revenues and other proper items of income for
PVH and its subsidiaries less Federal, state, local and foreign income taxes,
but excluding any extraordinary gains or losses or any gains or losses from the
sale or disposition of assets other than in the ordinary course of business, all
computed and calculated in accordance with GAAP.

"Net Proceeds" means (a) with respect to the sale or other disposition of any
asset the excess, if any, of (i) the aggregate amount received in cash
(including any cash received by

26

way of deferred payment pursuant to a note receivable, other non-cash
consideration or otherwise, but only as and when such cash is so received) in
connection with such sale or other disposition, over (ii) the sum of (A) the
amount of any Indebtedness which is secured by any such asset or which is
required to be, and is, repaid in connection with the sale or other disposition
thereof (other than Indebtedness hereunder), (B) the reasonable out-of-pocket
expenses and fees incurred with respect to legal, investment banking, brokerage,
advisor and accounting and other professional fees, sales commissions and
disbursements and all other reasonable fees, expenses and charges, in each case
actually incurred in connection with such sale or disposition, (C) all income
and transfer taxes payable in connection with such sale or other disposition,
whether actually paid or estimated to be payable in cash in connection with such
disposition or the payment of dividends or the making of other distributions of
the proceeds thereof and (D) reserves, required to be established in accordance
with GAAP or the definitive agreements relating to such disposition, with
respect to such disposition, including pension and other post-employment benefit
liabilities, liabilities related to environmental matters and liabilities under
any indemnification obligations; (b) with respect to the issuance, sale or other
disposition of any stock or debt securities the excess of (i) the aggregate
amount received in cash (including any cash received by way of deferred payment
pursuant to a note receivable, other non-cash consideration or otherwise, but
only as and when such cash is so received) in connection with such issuance,
sale or other disposition, over (ii) the sum of (A) the reasonable fees,
commissions, discounts and other out-of-pocket expenses including related legal,
investment banking and accounting fees and disbursements incurred in connection
with such issuance, sale or other disposition, and (B) all income and transfer
taxes payable in connection with such issuance, sale or other disposition,
whether payable at such time or thereafter; and (c) with respect to a Casualty
Event, the aggregate amount of proceeds received with respect to such Casualty
Event, over the sum of (i) the reasonable expenses incurred in connection
therewith, (ii) the amount of any Indebtedness (other than Indebtedness
hereunder) secured by any asset affected thereby and required to be, and in
fact, repaid in connection therewith and (iii) all income and transfer taxes
payable, whether actually paid or estimated to be payable, in connection
therewith.

"New Lender" has the meaning set forth in Section 2.18(a).

"Note" means any of the promissory notes executed pursuant to Section 2.08(e).

"Obligations" has the meaning assigned to such term in Section 2.08(f).

"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Financing Document.

"Participant" has the meaning assigned to such term in Section 9.04(c) hereof.

"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

27

"Permitted Acquisitions" means the acquisition of all or any portion of the
assets or stock or other equity interests of any Person engaged in a business
that would be permitted under 6.03(b)(i), including pursuant to a merger or
consolidation, where the aggregate consideration, including cash, indebtedness
assumed and the fair market value of any Equity Interests issued, for all such
acquisitions does not exceed $150,000,000 during any consecutive twelve (12)
month period (excluding the Cluett Acquisition in the event it satisfies the
other criteria set forth in this definition); provided that all such
acquisitions are approved by the Board of Directors and stockholders, if
required, of the applicable Borrower and the acquiree and are not otherwise
hostile and such Borrower is the surviving entity; and provided further, that
(i) Average Availability for the 30 day period prior to the closing date for
such acquisition, both before and after giving effect to such proposed
acquisition, shall be equal to or greater than $60,000,000, (ii) based on
projections provided to, and in form and substance satisfactory to, the
Administrative Agent, Average Availability for the 30 day period following the
closing date for such acquisition, after giving effect to such proposed
acquisition, shall be equal to or greater than $60,000,000, (iii) on the closing
date of such acquisition, both before and immediately after giving effect to
such proposed acquisition, no Default has occurred or will occur or be
continuing, (iv) after giving effect to any such acquisition there shall be no
negative effect on EBITDA, on a pro forma basis, (v) the Administrative Agent
shall have had the opportunity to perform a field examination and appraisal
through its examiners or through representatives that it may retain with respect
to the assets being acquired pursuant to such acquisition in order to determine
whether any adjustments should be made to the Borrowing Base and (vi) the
Administrative Agent, for the benefit of the Secured Parties, shall be granted a
first priority security interest in all assets (including Equity Interests)
acquired by the Borrowers as part of such acquisition and the Borrowers shall,
and shall cause any applicable Subsidiary to, execute any documents and take all
actions that may be required under applicable law or that the Administrative
Agent may reasonably request, in order to grant, preserve, protect and perfect
such security interest, and otherwise comply with Section 5.11 herein, all in
form and substance satisfactory to the Administrative Agent.

"Permitted Encumbrances" means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.07;

(b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.07 and (ii) landlord's Liens arising by
operation of law which are subordinated to the Liens in favor of the
Administrative Agent;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations or letters of credit or guarantees issued in respect
thereof;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like

28

nature, in each case in the ordinary course of business or letters of credit or
guarantees issued in respect thereof;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property (i) imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrowers or any Subsidiary or (ii) in the case of any real
property subject to a Mortgage, encumbrances disclosed in the title insurance
policy issued to, and reasonably approved by, the Administrative Agent;

(g) liens arising from UCC financing statements in respect of leases permitted
by this Agreement;

(h) liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
so long as such Liens attach only to the imported goods; and

(i) liens in favor of vendors of goods arising as a matter of law securing the
payment of the purchase price therefor so long as such Liens attach only to the
purchased goods.

provided

that the term "Permitted Encumbrances" shall not include any Lien securing
Indebtedness.



"Permitted Investments" means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A2 from Standard & Poor's or P2 from Moody's Investors Service, Inc.;

(c) investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) investments in money market mutual funds having portfolio assets in excess
of $2,000,000,000 that comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940 and are
rated at least A by Standard & Poor's and at least A by Moody's Investors
Services, Inc.;

29

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(f) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, or any political subdivision or taxing authority thereof, and
rated at least A by Standard & Poor's or Moody's Investors Service, Inc.; and

(g) with respect to any Person organized or conducting operations outside of the
United States, investments denominated in the currency of the jurisdiction in
which such Person is organized or conducting business which are similar to the
items specified in clauses (a) through (f) above (other than the nationality of
the governmental or non-governmental issuer or counterparty involved).

"Permits" has the meaning assigned to such term in Section 3.08(i) hereof.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Preferred Stock (Convertible)" means the $250,000,000 of 8% Convertible
Redeemable Preferred Stock issued by PVH pursuant to the Securities Purchase
Agreement, dated December 16, 2002, with a conversion price of $14 per share,
redeemable after November 5, 2013.

"Primary Issuing Bank" means (a) JPMorgan Chase Bank, N.A., in its capacity as
issuer of Letters of Credit hereunder, and (b) any Lender or Lenders becoming
its successor or successors in such capacity as provided in Section 2.04(i).

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

"PVH" means Phillips-Van Heusen Corporation, a Delaware corporation.

"Receivables" means and includes all of a Person's accounts, instruments,
documents, chattel paper and general intangibles, whether secured or unsecured,
whether now existing or hereafter created or arising, and whether or not
specifically assigned to the Administrative Agent for its own benefit and/or the
ratable benefit of the Lenders.

30

"Register" has the meaning set forth in Section 9.04(b)(iv).

"Regulation U" means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

"Required Lenders" means, at any time, Lenders holding Loans, LC Exposure and
unused Commitments representing at least 51% of the aggregate of the unpaid
principal amount of Loans, LC Exposure and unused Commitments, all after giving
effect to the terms of Section 2.16(e).

"Restricted Payment" means any dividend or other distribution (whether in cash
securities or other property) with respect to any Equity Interests in a Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

"Revolver Increase" has the meaning set forth in Section 2.18(a).

"Revolving Credit Commitment Fee" has the meaning set forth in Section 2.10(a).

"Revolving Credit Exposure" means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Loans and its LC
Exposure at such time.

"Security Agreement" means the Omnibus Pledge and Security Agreement dated as of
the Existing Effective Date, between and among the Borrower, the Guarantors and
the Administrative Agent, for its own benefit and for the ratable benefit of the
Lenders, as amended, modified or supplemented from time to time.

"Secured Parties" has the meaning assigned to such term in the Security
Agreement.

"Security Interests" means the security interests in the Collateral granted
under the Security Agreement to secure the Secured Obligations (as defined
therein) and the Lien granted under the Mortgages.

"Senior Notes" means the 7-1/4% Senior Notes due February 15, 2011 of PVH and
the 8-1/8% Senior Notes due 2013 of PVH issued under the Senior Notes
Indentures.

31

"Senior Notes  Indentures" means the Indenture dated as of May 5, 2003 and the
Indenture dated as of February 18, 2004, in each case, by and between PVH and
the Senior Notes Trustee, governing the Senior Notes.

"Senior Notes Trustee" means SunTrust Bank, as Trustee under the Senior Notes
Indentures, and its successors in such capacity.

"Special Agent Advance" has the meaning set forth in Article VIII.

"Stand-by LC Exposure" means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Stand-by Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements with respect to Stand-by Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time.

"Stand-by Letter of Credit" means a Letter of Credit other than a Trade Letter
of Credit.

"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as "Eurocurrency Liabilities" in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent; provided, however, that for
the purposes of this Agreement, the CKI Trust shall not be deemed a subsidiary.

"Subsidiary" means any subsidiary of a Borrower, except the Borrowers (other
than PVH) shall be deemed to be Borrowers and not Subsidiaries of PVH.

"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

32



 

"Three-Month Secondary CD Rate" means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

"Trade Letter of Credit" means any Letter of Credit that (a) is issued in
support of trade obligations incurred in the ordinary course of business and
(b) includes, as a condition to drawing thereunder, the presentation to the
applicable Issuing Bank of negotiable bills of lading, invoices and related
documents sufficient, in the judgment of such Issuing Bank, to create a valid
and perfected first priority security interest in the goods covered thereby.

"Transactions" means the execution, delivery and performance by the Borrowers
and the Guarantors of the Financing Documents to which it is to be a party, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a "Eurodollar
Loan"). Borrowings also may be classified and referred to by Type (e.g., an "ABR
Borrowing").

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof' and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections,

33

Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words "asset" and
"property" shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrowers notify the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. In calculating
compliance with any of the financial covenants (and related definitions), any
amounts taken into account in making such calculations that were paid, incurred
or accrued in violation of any provision of this Agreement shall be added back
or deducted, as applicable, in order to determine compliance with such
covenants.

ARTICLE II The Credits

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in
such Lender's Revolving Credit Exposure exceeding such Lender's Commitment.
Notwithstanding the foregoing, the aggregate principal amount of Loans
outstanding at any time to the Borrowers shall not exceed (1) the lesser of
(A) the Commitment and (B) the Borrowing Base minus (2) the LC Exposure at such
time. The Borrowing Base will be computed monthly or more often as may
reasonably be requested by the Administrative Agent and a compliance certificate
from a Financial Officer of the Borrowers presenting its computation will be
delivered to the Administrative Agent in accordance with Section 5.01(j) hereof.
The net recovery value of Eligible Inventory and Eligible LC Inventory was
established as a percentage of cost on the Effective Date as reflected in the
opening Borrowing Base. If by reason of any subsequent appraisals conducted
pursuant to Section 5.04, net recovery values have declined, the Administrative
Agent shall, in good faith and in accordance with its customary practices,
reduce the effective advance rates (subject to further adjustments, downward or
upward (but not above those in effect on the Effective Date)) by reducing the
net recovery value of Eligible Inventory and/or Eligible LC Inventory used in
the calculation of the Borrowing Base consistent with the results of such
subsequent appraisals. Subject to the foregoing and within the foregoing limits,
the Borrowers may borrow, repay (or prepay) and reborrow Loans, on and after the
date hereof through the Availability Period, subject to the terms, provisions
and limitations set forth herein, including the requirement that no Loan shall
be made hereunder if the amount thereof exceeds

34

the Availability outstanding at such time (in each case, after giving effect to
the application of the proceeds of such Loan).

Section 2.02. Loans and Borrowings. (a)   Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender's failure to make Loans as
required.

(b) Subject to Section 2.06, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrowers may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in a minimum amount of $5,000,000 and an aggregate
amount that is an integral multiple of $100,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $100,000 (except that the
foregoing limitation shall not be applicable to the extent that the proceeds of
such Borrowing are requested, or deemed to be requested, to be disbursed to the
Borrowers' loan account maintained with the Administrative Agent); provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.04(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of seven (7) Eurodollar
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrowers
shall notify the Administrative Agent of such request by writing, facsimile or
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, including an ABR Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e), not later than 12:00 noon, New York City time, on the same
Business Day of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable and if given by telephone shall be confirmed (except that no such
confirmation will be required, unless requested by the Administrative Agent, to
the extent the proceeds of such Borrowing are requested, or deemed to be
requested, to be disbursed to the Borrowers' loan account maintained with the
Administrative Agent, in which event Borrowing and repayment procedures shall be
in accordance with the cash management

35

agreement between the Borrowers and the Administrative Agent and as contemplated
by Section 4.4(b) of the Security Agreement) promptly by writing or fax to the
Administrative Agent of a written Borrowing Request in a form attached as
Exhibit D and signed by an authorized signer of the Borrowers as set forth in
the Facility Letter. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and

(e) the location and number of the Borrowers' account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one month's duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender's Loan to be made as part of the requested
Borrowing.

Section 2.04. Letters of Credit. (a)   General. Subject to the terms and
conditions set forth herein, the Borrowers may request the issuance of Letters
of Credit for their own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrowers to, or entered into by the Borrowers with, the Issuing Bank relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Trade Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrowers shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Trade Letter of
Credit, or identifying the Trade Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Trade Letter of Credit
is to expire (which shall comply with paragraph (c) of this Section), the amount
of such Trade Letter of Credit, the name and address

36

of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Trade Letter of Credit. The Borrower shall
deliver to the Administrative Agent no later than 3:30 p.m., New York City time,
on each Business Day a written report, in form and substance satisfactory to the
Administrative Agent, of all Trade Letters of Credit issued, amended, renewed or
extended on such Business Day. To request the issuance of a Stand-by Letter of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Borrowers shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Stand-by Letter of Credit, or
identifying the Stand-by Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Stand-by Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Stand-by Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Stand-by Letter of Credit. If requested by the applicable Issuing
Bank, the Borrowers also shall submit a letter of credit application on such
Issuing Bank's standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the Stand-by LC Exposure
shall not exceed $30,000,000 and (ii) after giving effect to the issuance of
such Letter of Credit, Availability shall not be less than zero.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension); provided that a Letter of Credit may
provide that its expiration date shall be automatically extended (but not beyond
the date specified in clause (ii) below) to a date not more than one year after
the then outstanding expiration date unless, at least a specified number of days
prior to such then existing expiration date, the applicable Issuing Bank shall
have given the beneficiary thereof notice, in a form that may be specified in
such Letter of Credit, that such expiration date shall not be so extended, and
(ii) the date that is thirty Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender's pro rata
(based on its Commitment) portion of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender's pro rata (based on its Commitment) portion of each LC Disbursement made
by such Issuing Bank and not reimbursed by the Borrowers on the date due as
provided in paragraph (e) of this Section, or of any reimbursement

37

payment required to be refunded to the Borrowers for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to such Issuing Bank (with confirmation of such payment
to the Administrative Agent) an amount equal to such LC Disbursement not later
than 12:00 noon, New York City time, on the date that such LC Disbursement is
made, if the Borrowers shall have received notice of such LC Disbursement prior
to 10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrowers prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Borrowers
receive such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrowers receive such notice, if such notice is not received
prior to such time on the date of receipt; provided that, if such LC
Disbursement is not less than $100,000, the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing. If the
Borrowers fail to make such payment when due and the Issuing Bank has so
informed the Administrative Agent, the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from the
Borrowers in respect thereof and such Lender's pro rata (based on its
Commitment) portion thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its pro rata (based on its
Commitment) portion of the payment then due from the Borrowers, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrowers pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers' obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall, to the fullest
extent permitted under applicable law, be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of

38

Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect (other than under
circumstances which constitute gross negligence or willful misconduct on the
part of the Issuing Bank as finally determined by a court of competent
jurisdiction), (iii) payment of the applicable Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit (other than under circumstances which
constitute gross negligence or willful misconduct on the part of the Issuing
Bank as finally determined by a court of competent jurisdiction), or (iv) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers' obligations hereunder. None of the Administrative Agent, the Lenders,
any Issuing Bank, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
the Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by the Borrowers that are caused by
such Issuing Bank's failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the Borrowers by telephone (confirmed by
telecopy) (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) of such demand for payment
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse such Issuing
Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC

39

Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrowers reimburse such LC Disbursement, at the rate per
annum then applicable to ABR Loans; provided that, if the Borrowers fail to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.11(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (c) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Resignation of Issuing Banks. Any Issuing Bank (other than, except if a
Default has occurred and is continuing, the Primary Issuing Bank) may resign at
any time upon not less than 30 days' prior written notice to the Borrowers and
the Administrative Agent. At the time any such resignation shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the resigning Issuing Bank pursuant to Section 2.10(b). After the resignation of
an Issuing Bank hereunder, such Issuing Bank shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Bank under
this Agreement with respect to Letters of Credit issued by it prior to such
resignation, but shall not be required to amend to increase the principal amount
of, extend beyond the expiration date or renew existing, or to issue additional,
Letters of Credit.

(j) Replacement of the Primary Issuing Bank. The Primary Issuing Bank may be
replaced at any time by written agreement among the Borrowers, the
Administrative Agent and the successor Primary Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Primary Issuing
Bank. At the time any such replacement shall become effective, the Borrowers
shall pay all unpaid fees accrued for the account of the replaced Primary
Issuing Bank pursuant to Section 2.10(b). From and after the effective date of
any such replacement, (i) the successor Primary Issuing Bank shall have all the
rights and obligations of the Primary Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term "Primary Issuing Bank" shall be deemed to refer to such successor or
to any previous Primary Issuing Bank, or to such successor and all previous
Primary Issuing Banks, as the context shall require. After the replacement of a
Primary Issuing Bank hereunder, the replaced Primary Issuing Bank shall remain a
party hereto and shall continue to have all the rights and obligations of a
Primary Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to amend to
increase the principal amount of, extend beyond the expiration date or renew
existing, or to issue additional, Letters of Credit.

(k) Cash Collateralization. If any Default shall occur and be continuing, on the
Business Day that the Borrowers receive notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing at least 51% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrowers shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to 105% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon, provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable,

40

without demand or other notice of any kind, upon the occurrence of any Default
with respect to a Borrower described in clause (g) or (h) of Article VII. Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrowers under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made, to the extent practicable, at the written request of the Borrowers at the
Borrowers' risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
applicable Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing at least 51% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrowers are required to provide an amount of cash collateral
hereunder as a result of the occurrence of a Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrowers within three
Business Days after all Defaults have been cured or waived.

(l) Issuing Bank Reporting Requirements. Each Issuing Bank agrees to provide to
the Borrowers and the Administrative Agent (i) no later than the close of
business on each Business Day, a written notice of the aggregate outstanding
Trade Letters of Credit issued by such Issuing Bank as of the previous Business
Day and (ii) any other information the Administrative Agent may reasonably
request from time to time with respect to Letters of Credit issued by such
Issuing Bank.

Section 2.05. Funding of Borrowings. (a)   Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrowers by promptly wiring the amount so received, in like funds, to an
account of the Borrowers maintained with Bank of New York in New York City or
any other Lender reasonably acceptable to the Administrative Agent and
designated by the Borrowers either one Business Day prior to the Effective Date
or in the applicable Borrowing Request; provided that ABR Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.04(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such

41

corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender's Loan included in such Borrowing, and
the Borrowers shall be relieved of their obligation to make such payment.

Section 2.06. Interest Elections. (a)  Each Borrowing shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. The Borrowers may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrowers
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrowers shall notify the
Administrative Agent of such election in writing or by facsimile transmission or
by telephone (confirmed in writing or by fax) by the time that a Borrowing
Request would be required under Section 2.03 if the Borrowers were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrowers (or any Borrower).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02;

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term "Interest Period".

42

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month's duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender's portion of each resulting Borrowing.

(e) If the Borrowers fail to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if a Default has
occurred and is continuing, then, so long as a Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) each Eurodollar Borrowing, unless repaid as provided herein, shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.07. Termination and Reduction of Commitments. (a)   Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Commitments, without penalty or premium; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $100,000 and
not less than $500,000 and (ii) the Borrowers shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, Availability would be less than zero.

(c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by the
Borrowers pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrowers may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrowers (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders with Commitments in accordance with their respective
Commitments.

Section 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from

43

each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender's share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(e) Unless all Lenders otherwise agree, the Loans of each Lender shall be
evidenced by a promissory note substantially in the form of Exhibit C (each, a
"Note"). The Borrowers shall execute and deliver to each Lender a Note or Notes
payable to the order of such Lender with blanks completed to the satisfaction of
such Lender.

(f) Each of the Borrowers shall be jointly and severally liable with the other
Borrowers for the payment of the principal of and interest on the Loans, the LC
Exposure, the Revolving Credit Commitment Fee, all other fees and all other
amounts payable under this Agreement and the other Financing Documents and all
Derivative Obligations to which a Lender is a party (the "Obligations"), and
each of the Obligations shall be secured by all of the Collateral. Each of the
Borrowers acknowledges that it is a co-borrower hereunder and is jointly and
severally liable under this Agreement and the other Financing Documents. All
credits extended to any of the Borrowers or requested by any of the Borrowers
shall be deemed to be credits extended for each of the Borrowers, and each of
the Borrowers hereby authorizes each other of the Borrowers to effectuate Loans
or Letters of Credit on its behalf. Notwithstanding anything to the contrary
contained in this Agreement or any of the other Financing Documents, the
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely upon any request, notice or other communication received by them from any
of the Borrowers on behalf of all Borrowers, and shall be entitled to treat
their giving of any notice hereunder to any of the Borrowers as notice to each
and all Borrowers. Each of the Borrowers agrees that the joint and several
liability of the Borrowers provided for in this subsection (f) shall not be
impaired or affected by any modification, supplement, extension or amendment or
any contract or agreement to which the other Borrowers may hereafter agree
(other than an agreement signed by the Administrative Agent and the Lenders
specifically releasing such liability), nor by any delay, extension of time,
renewal, compromise or other indulgence granted by the Administrative Agent or
any Lender with respect to any of the Obligations, nor by any other agreements
or arrangements whatsoever with the other Borrowers or with any other person,
each of the Borrowers hereby waiving all notice of such delay, extension,
release, substitution, renewal, compromise or other indulgence, and hereby
consenting to be bound thereby as fully and effectually as if it had expressly
agreed thereto in advance. The liability of each of the

44

Borrowers is direct and unconditional as to all of the Obligations, and may be
enforced without requiring the Administrative Agent or any Lender first to
resort to any other right, remedy or security. Each of the Borrowers hereby
expressly waives promptness, diligence, notice of acceptance and any other
notice with respect to any of the Obligations and any requirement that the
Administrative Agent or any Lender protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any of the Borrowers or any other person or any collateral. Each of the
Borrowers hereby irrevocably subordinates and makes junior to the Obligations
each of the other Borrower's "claims" (as defined in Section 101(5) of the
Bankruptcy Code) to which such Borrowers are or would be entitled by virtue of
the provisions of this subsection (f) or the performance of such Borrower's
obligations thereunder including any right of subrogation (whether contractual,
under Section 509 of the Bankruptcy Code or otherwise), reimbursement,
contribution, exoneration or similar right, or indemnity, or any right of
recourse to security for any of the Obligations unless and until all of the
Obligations to the Administrative Agent and the Lenders have been indefeasibly
paid in full.

Section 2.09. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section; provided,
however, the Borrowers shall make prepayments of the Loans from time to time
such that the Availability equals or exceeds zero at all times.

(b) The Borrowers (or any Borrower) shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given under the circumstances in which a conditional notice of
termination of the Commitments is permitted as contemplated by Section 2.07,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02 (except that
the foregoing shall not be applicable (i) to the extent that the payment is made
from the operation of Borrowers' controlled disbursement account maintained with
the Administrative Agent, (ii) to a prepayment in full of the aggregate
principal amount of a Borrowing then outstanding or (iii) to a prepayment of
Loans required to be made pursuant to the proviso to paragraph (a) of this
Section). Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.11.

(c) Within three Business Days of (i) the sale or other disposition (including
those arising from a Casualty Event) of any assets of the Borrowers or any of
their Subsidiaries, (ii) the consummation of the issuance of any equity
interests of any Borrower or any Subsidiary (other than the issuance of Equity
Interests by a Borrower or a Subsidiary to another Borrower or

45

a Subsidiary or Equity Interests issued pursuant to any option or similar plans
to employees of a Borrower or a subsidiary) or (iii) the consummation of the
issuance of any debt securities of a Borrower or any Subsidiary (other than
Indebtedness permitted pursuant to Section 6.01), the Borrowers shall make a
mandatory prepayment of the Loans in an amount equal to 100% of the Net Proceeds
received, any prepayment to be applied in accordance with subparagraphs (d) and
(e).

(d) Each prepayment of Loans required by subsection (c) of this Section shall be
made ratably among the Loans of the Lenders, and such prepayments shall be made
with respect to such Types of Loans as the Borrower may specify by notice to the
Administrative Agent at or before the time of such prepayment and shall be
applied to prepay the Loans comprising each such Type pro rata; provided that,
if no such timely specification is given by the Borrower, such payment shall be
allocated to such Type or Types as the Administrative Agent may determine.

(e) Each prepayment of Loans required by subsection (c)(i) of this Section shall
also reduce the amount of the Fixed Assets Component by an amount equal to 100%
of the Net Proceeds received with respect to the premises, if any, included in
such sale or other disposition; provided, however, that in no event shall the
Fixed Assets Component be reduced by more than the amount set forth below with
respect to the sale of such property listed below:

Reading, PA $6,020,000

Schuylkill Haven, PA $1,554,000

Jonesville, NC $9,100,000

Chattanooga, TN $3,500,000

Section 2.10. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee (the "Revolving Credit
Commitment Fee"), which shall accrue at the Applicable Rate on the daily amount
of the unused Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates.
Accrued Revolving Credit Commitment Fees shall be payable monthly in arrears on
the first day of each month and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof. All Revolving
Credit Commitment Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the Applicable Rate, in each case on the
average daily amount of such Lender's LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender's Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank, a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the
Borrowers and such Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion

46

thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by such Issuing Bank, in each case during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank's standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of January, April, July and October of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable to such Issuing Bank on demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees in the amounts set forth in the Fee Letter and any other fees in the
amounts and at the times separately agreed upon in writing among the Borrowers
and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Absent any error in the calculation
thereof, fees paid shall not be refundable under any circumstances.

Section 2.11. Interest. (a)  The Loans comprising each ABR Borrowing shall bear
interest for each day on which any principal of such Loans remains outstanding
at the Alternate Base Rate for such day plus the Applicable Rate for such day.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest for each
day during each Interest Period applicable thereto at the Adjusted LIBO Rate for
such Interest Period plus the Applicable Rate for such day.

(c) Notwithstanding the foregoing, if a Default shall have occurred and be
continuing, then unless and until such Default shall have been cured or waived,
all outstanding Loans and Letters of Credit shall bear interest, after as well
as before judgment, at a rate per annum equal to 2% plus the rate otherwise
applicable to such Loan or Letter of Credit as provided in the preceding
paragraphs of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, on the Maturity Date and, upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Eurodollar Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of

47

the current Interest Period therefor, accrued interest on such Eurodollar Loan
shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy, as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request or Interest Election Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

Section 2.13. Increased Costs. (a)  If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets or deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Eurodollar Loan) or to increase the cost to such
Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by

48

such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise with respect to its Eurodollar Loans or its maintenance of, or
participation in, Letters of Credit), then the Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or such Issuing Bank's capital or on the capital of
such Lender's or such Issuing Bank's holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender's or such
Issuing Bank's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or such Issuing Bank's policies and the
policies of such Lender's or such Issuing Bank's holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender's or such
Issuing Bank's holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate on demand.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or such Issuing Bank's right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or such Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto or (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such

49

notice may be revoked under Section 2.09(b) and is revoked in accordance
therewith), then, in any such event, the Borrowers shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof. Notwithstanding the
foregoing, the Borrowers shall not be required to make any prepayment of a
Eurodollar Borrowing pursuant to Section 2.09(c) until the last day of the
Interest Period with respect thereto so long as an amount equal to such
prepayment is deposited by the Borrowers into a cash collateral account with the
Administrative Agent and applied to such prepayment on the last day of such
Interest Period.

Section 2.15. Taxes. (a)  Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Financing Document
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if the Borrowers shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrowers shall make such deductions and (iii) the Borrowers
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrowers hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrowers shall deliver to the

50

Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by such Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrowers or with respect to which the Borrowers have
paid additional amounts pursuant to Section 2.15, it shall pay over such refund
to the Borrowers (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrowers under this Section 2.15 with respect
to the Taxes or Other Taxes giving rise to such refund); provided, that the
Borrowers, upon the request of the Administrative Agent or such Lender, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event that the Administrative Agent
or such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or other information relating to its
taxes which it deems confidential) to the Borrowers or any other Person.

Section 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
  The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.13, 2.14 or 2.15, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. At the option of the Administrative Agent, in its sole
discretion, subject only to the terms of this Section 2.16, all payments of
principal, interest, fees, reimbursement of LC Disbursements and other items,
including reimbursement of expenses pursuant to Section 9.03, owing to the
Administrative Agent, the Issuing Banks or the Lenders on or with respect to
this Agreement and/or Loans and other Financing Documents may, when due and
payable, be paid from the proceeds of Loans made hereunder, whether made
following a request by the Borrower pursuant to Section 2.03 or a deemed request
as provided in this Section 2.16. The Borrower hereby irrevocably authorizes the
Administrative Agent to charge the Borrowers' loan account with the
Administrative Agent for the purpose of paying principal, interest, fees,
reimbursement of LC Disbursements and other items, including reimbursement of
expenses pursuant to Section 9.03, and agrees that all such amounts charged
shall constitute Loans and that all such Loans so made shall be deemed to have
been requested by Borrower pursuant to Section 2.03. All such

51

payments shall be made to the Administrative Agent at its offices at 395 North
Service Road, 3rd Floor, Melville, New York 11747- 3142, except payments to be
made directly to the Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension; provided that, in the case of any prepayment of principal of or
interest on any Eurodollar Loan, if such next succeeding Business Day would fall
in the next calendar month, the date for payment shall instead be the next
preceding Business Day. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrowers consent to the
foregoing and agrees, to the extent they may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the

52

account of the Lenders or any Issuing Bank hereunder that the Borrowers will not
make such payment, the Administrative Agent may assume that the Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(b) or 2.16(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender's obligations under such Sections
until all such unsatisfied obligations are fully paid. Until such Lender's
unsatisfied obligations are fully paid, such Lender shall be excluded from any
determination of Required Lenders under this Agreement.

(f) The outstanding principal balance of Loans may fluctuate from day to day,
through the Administrative Agent's disbursement of funds to, and receipt of
funds from, the Borrowers. In order to minimize the frequency of transfers of
funds between the Administrative Agent and each Lender, Loans and payments may
be settled according to the following procedures. On the third Business Day of
each week, or more frequently (including daily), if the Administrative Agent so
elects (each such day being a "Settlement Date"), the Administrative Agent will
advise each Lender by telephone, telex or telecopy of the amount of each such
Lender's actual dollar investment and its ratable portion (based on its
Commitment) of the outstanding principal balance of Loans as of the close of
business on the third Business Day immediately preceding the Settlement Date. In
the event that payments are necessary to adjust the amount of such Lender's
actual dollar investment in the outstanding principal balance of Loans to such
Lender's ratable portion (based on its Commitment) of the outstanding principal
balance of Loans as of any Settlement Date (based on the outstanding balances as
of the close of business on the third Business Day immediately preceding such
Settlement Date), the party from which such payment is due will pay the other,
in immediately available funds, by wire transfer to the other's account not
later than 2:00 p.m. (New York time) on the Business Day immediately following
the Settlement Date. Notwithstanding the foregoing, if the Administrative Agent
so elects, the Administrative Agent may require that each Lender make its
ratable portion (based on its Commitment) of any requested Loan available to the
Administrative Agent for disbursement on the date of funding applicable to such
Loan in accordance with Section 2.03 hereof. Notwithstanding these procedures,
each Lender's obligation to fund its portion of each Loan made by the
Administrative Agent to the Borrowers will commence on the date such advance is
made by the Administrative Agent.

(g) On the Effective Date, the Administrative Agent shall (i) effect a
settlement of all Revolving Credit Exposures to reflect the adjustments to the
Commitments of

53

the Lenders as of the Effective Date and (ii) notify the Lenders and the
Borrowers, on or before noon (New York City time) the day following the
Effective Date, by telecopier or telex, of all such adjustments.

Section 2.17. Mitigation Obligations; Replacement of Lenders. (a)   If any
Lender requests compensation under Section 2.13, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.13, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender
fails to approve an amendment or waiver to this Agreement requiring its consent,
which amendment or waiver is approved by the Required Lenders, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers,
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

Section 2.18. Increase in the Aggregate Commitments. (a)   The Borrowers may at
any time, by written notice to the Administrative Agent, request that the
Administrative Agent increase the Maximum Revolver Amount (a "Revolver
Increase") by (i) adding one or more new lenders to the revolving credit
facility under this Agreement (each a "New Lender") who wish to participate in
such Revolver Increase and/or (ii) increasing the Commitments of one or more
Lenders party to this Agreement who wish to participate in such Revolver
Increase; provided, however, that (w) no Default shall have occurred and be
continuing as of the date of such request or as of the

54

effective date of such Revolver Increase (the "Increase Date") or shall occur as
a result thereof, (x) any New Lender that becomes party to this Agreement
pursuant to this Section 2.18 shall satisfy the requirements of Section 9.04(b)
hereof and shall be acceptable to the Administrative Agent and consented to by
the Borrowers and (y) the other conditions set forth in this Section 2.18 are
satisfied. The Administrative Agent shall use commercially reasonable efforts to
arrange for the syndication of any Revolver Increase. The Administrative Agent
shall promptly inform the Lenders of any such request made by the Borrowers. The
aggregate amount of Revolver Increases shall not exceed $50,000,000 and no
single such Revolver Increase shall be for an amount less than $5,000,000.

(b) On each Increase Date, (i) each New Lender that has chosen to participate in
such Revolver Increase shall, subject to the conditions set forth in
Section 2.18(a) hereof, become a Lender party to this Agreement as of such
Increase Date and shall have a Commitment in an amount equal to its share of the
Revolver Increase and (ii) each Lender that has chosen to increase its
Commitment pursuant to this Section 2.18 will have its Commitment increased by
the amount of its share of the Revolver Increase as of such Increase Date;
provided, however, that the Administrative Agent shall have (y) received from
the Borrowers all out-of-pocket costs and expenses incurred by the
Administrative Agent or any Lender in connection with such Revolver Increase,
including pursuant to Section 2.14 hereof, and (z) received on or before such
Increase Date the following, each dated such date:

(i) certified copies of resolutions of the governing body of each Borrower
approving the Revolver Increase and the corresponding modifications, if any, to
the Financing Documents required under subclause (vi) below, together with a
certificate of each Borrower certifying that there have been no changes to the
constitutive documents of such Borrower since the Effective Date, or if there
have been changes, copies certified by such Borrower of all such changes;

(ii) an assumption agreement from each New Lender participating in the Revolver
Increase, if any, in form and substance satisfactory to the Administrative Agent
(each, an "Assumption Agreement"), duly executed by such New Lender, the
Administrative Agent and the Borrowers;

(iii) confirmation from each Lender participating in the Revolver Increase of
the increase in the amount of its Commitment, in form and substance satisfactory
to the Administrative Agent;

(iv) a certificate of PVH certifying that no Default or Event of Default shall
have occurred and be continuing or shall occur as a result of such Revolver
Increase;

(v) a certificate of PVH certifying that the representations and warranties made
by each Borrower herein and in the other Financing Documents are true and
complete in all material respects with the same force and effect as if made on
and as of such date (or, to the extent any such representation or warranty
specifically relates to an earlier date, such representation or warranty is true
and complete in all material respects as of such earlier date);

55

(vi) supplements or modifications to the Financing Documents and such additional
Financing Documents, including any new Notes to New Lenders and replacement
Notes to Lenders that agree to participate in such Revolver Increase, that the
Administrative Agent reasonably deems necessary in order to document such
Revolver Increase and otherwise assure and give effect to the rights of the
Administrative Agent and the Lenders in the Financing Documents; and

(vii) such other documents, instruments and information as the Administrative
Agent or its counsel shall reasonably deem necessary in connection with the
Revolver Increase.

(c) On each Increase Date, upon fulfillment of the conditions set forth in this
Section 2.18, the Administrative Agent shall (i) effect a settlement of all
outstanding Loans among the Lenders that will reflect the adjustments to the
Commitments of the Lenders as a result of the Revolver Increase and (ii) notify
the Lenders, any New Lenders participating in the Revolver Increase and the
Borrowers, on or before noon (New York City time), by telecopier or telex, of
the occurrence of the Revolver Increase to be effected on such Increase Date.

ARTICLE III Representations and Warranties

Each of the Borrowers represents and warrants to the Lenders that:

Section 3.01. Existence and Power. Each of PVH, PVH Wholesale Corp., PVH Retail
Corp., izod.com, inc., G.H. Bass Franchises, Inc., CD Group, Inc., PVH CK
Stores, Inc., PVH Ohio, Inc., PVH Michigan, Inc., PVH Pennsylvania, Inc., PVH
Wholesale New Jersey, Inc. and PVH Retail Management Corp. is a corporation
organized, validly existing and in good standing under the laws of the State of
Delaware, and The IZOD Corporation is a corporation organized, validly existing
and in good standing under the laws of the Commonwealth of Pennsylvania, and
each of the Borrowers has all necessary powers required to carry on its business
as now conducted and, except where the failure to do so could not be reasonably
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

Section 3.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by each of the Borrowers of the Financing
Documents to which it is a party are within its corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any Governmental Authority (except as contemplated by the
Security Agreement) and do not contravene, or constitute a default under, any
provision of material applicable law or material regulation or of its charter or
bylaws or of any material agreement, judgment, injunction, order, decree or
other material instrument binding upon each or result in the creation or
imposition of any Lien on any material asset of any Borrower or any of its
Subsidiaries (except the Security Interests).

Section 3.03. Binding Effect. This Agreement and the other Financing Documents
to which it is a party constitute valid and binding agreements of each Borrower,
in each case enforceable in accordance with their respective terms,

56

except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors' rights generally and by general equitable principles.

Section 3.04. Financial Information. (a)  The Borrowers have heretofore
furnished to the Administrative Agent consolidated financial statements of PVH
and its subsidiaries for the six (6) month period ended August 1, 2004, prepared
by management and for the fiscal years ended February 2, 2004 and February 1,
2003, audited by Ernst & Young LLP, independent public accountants. Such
financial statements present fairly in all material respects the financial
condition and results of operations of PVH and its subsidiaries as of the dates
and for the periods indicated, and such financial statements disclose in
accordance with GAAP all material liabilities, direct or contingent, of PVH and
its subsidiaries as of the dates thereof.

(b) The Borrowers have heretofore furnished to the Administrative Agent for the
2004 fiscal year, and annually thereafter, projected income statements, balance
sheets and cash flows for PVH and its Subsidiaries. The projections are based
upon reasonable estimates and assumptions, all of which are reasonable in light
of the conditions which existed at the time the projections were made, have been
prepared on the basis of the assumptions stated therein, and reflect as of the
Effective Date the good faith estimate of the Borrowers of the results of
operations and other information projected therein, provided that no
representation is made that the assumptions will prove to be correct.

(c) Since August 2, 2004, there has been no material adverse change in the
business, prospects, assets, operations or financial condition of the Borrowers
and their consolidated Subsidiaries, considered as a whole.

Section 3.05. Litigation. Except for the Disclosed Matters, there is no action,
suit or proceeding pending against, or to the knowledge of the Borrowers
threatened against or affecting, the Borrowers or any of their Subsidiaries
before any arbitrator or any Governmental Authority, that (i) could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) which would in any material respect draw into question the
enforceability of any of the Financing Documents, taken as a whole.

Section 3.06. Compliance with ERISA. Each Borrower and its Subsidiaries and each
ERISA Affiliate has fulfilled its obligations under the minimum funding
standards of ERISA and the Internal Revenue Code with respect to each Plan and
is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan, and has not incurred
any liability under Title IV of ERISA (i) to the PBGC other than a liability to
the PBGC for premiums under Section 4007 of ERISA or (ii) in respect of a
Multiemployer Plan which has not been discharged in full when due.

Section 3.07. Taxes. To the extent applicable, each Borrower and its
Subsidiaries has filed all United States Federal income tax returns and all
other material tax returns which are required to be filed by it and has paid all
taxes stated to be due in such returns or pursuant to any assessment received by
it, except for taxes the amount, applicability or validity of which is being
contested in good faith by appropriate proceedings. The charges, accruals and
reserves on the books of the Borrowers and their Subsidiaries in

57

respect of taxes or other similar governmental charges, additions to taxes and
any penalties and interest thereon are, in the opinion of the Borrowers,
adequate.

Section 3.08. Environmental Compliance. (a)   Except for Disclosed Matters,

(i) the Borrowers and their Subsidiaries have, obtained, or made timely
application for, all permits, certificates, licenses, approvals, registrations
and other authorizations (collectively "Permits") which are required under all
applicable Environmental Laws and are necessary for their operations and are in
compliance with the terms and conditions of all such Permits, except where the
failure to obtain such Permits or to comply with their terms would not have,
individually or in the aggregate, a Material Adverse Effect;

(ii) no notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to the
Borrowers' knowledge, threatened by any governmental entity or other Person with
respect to any (A) alleged violation by the Borrowers or any Subsidiary of any
Environmental Law, (B) alleged failure by the Borrowers or any Subsidiary to
have any Permits required in connection with the conduct of its business or to
comply with the terms and conditions thereof, (C) any generation, treatment,
storage, recycling, transportation or disposal of any Hazardous Materials or
(D) release of Hazardous Materials, except where such event or events would not
have, individually or in the aggregate, a Material Adverse Effect;

(iii) to the knowledge of the Borrowers, all oral or written notifications of a
release of Hazardous Materials required to be filed under any applicable
Environmental Law have been filed or are in the process of being filed by or on
behalf of the Borrowers or any Subsidiary;

(iv) no property now owned by the Borrowers or any Subsidiary and, to the
knowledge of the Borrowers, no such property previously owned or now or
previously leased or any property to which the Borrowers or any Subsidiary has,
directly or indirectly, transported or arranged for the transportation of any
Hazardous Materials, is listed or, to the Borrowers' knowledge, proposed for
listing, on the National Priorities List promulgated pursuant to CERCLA, or
CERCLIS (as defined in CERCLA) or any similar state list or is the subject of
federal, state or local enforcement actions or, to the knowledge of the
Borrowers, other investigations which may lead to claims against the Borrowers
or any Subsidiary for clean-up costs, remedial work, damage to natural resources
or personal injury claims, including, but not limited to, claims under CERCLA,
except where such listings or investigations would not have, individually or in
the aggregate, a Material Adverse Effect;

(v) there are no Liens under or pursuant to any applicable Environmental Laws on
any real property or other assets owned or leased by the Borrowers or any
Subsidiary, and no government actions have been taken or, to the knowledge of
the Borrowers, are in process which could subject any of such properties or
assets to such Liens.

58

(b) For purposes of this Section, the terms "Borrowers" and "Subsidiary" shall
include any business or business entity (including a corporation) which is a
predecessor, in whole or in part, of the Borrowers or any Subsidiary.

Section 3.09. Properties. (a)  Each of the Borrowers and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b) Each of the Borrowers and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by such Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c) Schedule 3.09 sets forth the address of each real property that is owned or
leased by the Borrowers or any of their Subsidiaries as of the Effective Date
other than those properties leased for use as a retail store.

(d) As of the Effective Date, neither the Borrowers nor any of their
Subsidiaries has received notice of, or has knowledge of, any pending or
contemplated condemnation proceeding affecting any property that is the subject
of a Mortgage that, if determined adversely to the Borrowers, would materially
impair the value of such property, or any sale or disposition thereof in lieu of
condemnation. Neither any property that is the subject of a Mortgage nor any
interest therein is subject to any right of first refusal, option or other
contractual right to purchase such property or interest therein.

Section 3.10. Compliance with Laws and Agreements. Each of the Borrowers and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, and each has
all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted, in each case, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.11. Investment and Holding Company Status. None of the Borrowers or
any of their Subsidiaries is (a) an "investment company" as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
"holding company" as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

Section 3.12. Full Disclosure. All information furnished by the Borrowers to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any of the Transactions is, taken as whole and in light of the
circumstances under which such information is furnished, true and accurate in
all material respects on the date as of which such information is furnished, and
true and accurate in all

59

material respects on the date as of which such information is stated or
certified. It is understood that the foregoing is limited to the extent that (i)
projections have been made in good faith by the management of the Borrowers and
in the view of the Borrowers' management are reasonable in light of all
information known to management as of the Effective Date, and (ii) no
representation or warranty is made as to whether the projected results will be
realized.

Section 3.13. Security Interest. Each of the Security Agreement and the
Mortgages creates and grants to the Administrative Agent, for its own benefit
and for the benefit of the Lenders, a legal, valid and perfected first priority
(except as permitted pursuant to Section 6.02 hereof) Lien in the Collateral
identified therein. Such Collateral is not subject to any other Liens
whatsoever, except Liens permitted by Section 6.02 hereof.

Section 3.14. Solvency. (a)  The fair salable value of the business of the
Borrowers and their consolidated Subsidiaries is not less than the amount that
will be required to be paid on or in respect of the probable liability on the
existing debts and other liabilities (including contingent liabilities) of the
Borrowers and their consolidated Subsidiaries, as they become absolute and
mature.

(b) The assets of the Borrowers and their Subsidiaries do not constitute
unreasonably small capital for the Borrowers and their Subsidiaries to carry out
their business as now conducted and as proposed to be conducted including the
capital needs of the Borrowers and their Subsidiaries, taking into account the
particular capital requirements of the business conducted by the Borrowers and
their Subsidiaries and projected capital requirements and capital availability
thereof.

(c) None of the Borrowers or any of their Subsidiaries intends to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be received by the Borrowers and any of their
Subsidiaries, and of amounts to be payable on or in respect of debt of the
Borrowers and any of their Subsidiaries).

(d) None of the Borrowers or any of their Subsidiaries believes that final
judgments against them in actions for money damages presently pending will be
rendered at a time when, or in an amount such that, they will be unable to
satisfy any such judgments promptly in accordance with their terms (taking into
account the maximum reasonable amount of such judgments in any such actions and
the earliest reasonable time at which such judgments might be rendered). The
cash flow of the Borrowers and their consolidated Subsidiaries, after taking
into account all other anticipated uses of the cash of the Borrowers and their
consolidated Subsidiaries (including the payments on or in respect of debt
referred to in paragraph (c) of this Section), will at all times be sufficient
to pay all such judgments promptly in accordance with their terms.

Section 3.15. Employee Matters. There are no strikes, slowdowns, work stoppages
or controversies pending or, to the knowledge of the Borrowers threatened
between the Borrowers and their Subsidiaries and their respective employees,
other than employee grievances arising in the ordinary course of business, none
of which could have, either individually or in the aggregate, a Material Adverse
Effect.

60

Section 3.16. Subsidiaries. As of the Effective Date, Schedule 3.16 sets forth
the name of, and the ownership interest of PVH in, each Subsidiary and
identifies each Subsidiary that is a Guarantor and each Subsidiary that is a
Material Subsidiary.

Section 3.17. No Change in Credit Criteria or Collection Policies. There has
been no material change in credit criteria or collection policies concerning
Receivables of the Borrowers and their Subsidiaries since May 2, 2004.

ARTICLE IV Conditions

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of any Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Katten Muchin Zavis Rosenman, counsel for the Borrowers, substantially
in the form of Exhibit B and covering such other matters relating to the
Borrowers, the Guarantors, the Financing Documents or the Transactions as the
Required Lenders shall reasonably request. The Borrowers hereby request such
counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrowers and any
Guarantors, the authorization of the Transactions and any other legal matters
relating to the Borrowers and any Guarantors, the Financing Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the Chairman of the Board, President, a Vice
President or a Financial Officer of each Borrower, confirming compliance with
the conditions set forth in paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable, on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder under any other Financing
Document.

61

(f) The Administrative Agent (or its counsel) shall have received the other
Financing Documents and all such confirmations of guarantees as the
Administrative Agent shall request, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(g) With respect to any Liens not permitted pursuant to Section 6.02 hereof, the
Administrative Agent shall have received termination statements in form and
substance satisfactory to it.

(h) Each document (including each Uniform Commercial Code financing statement)
required by law or requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent for its own
benefit and for the benefit of the Lenders a first priority perfected Lien in
the Collateral shall have been properly filed, registered or recorded in each
jurisdiction in which the filing, registration or recordation thereof is so
required or requested, or arrangements reasonably satisfactory to the
Administrative Agent for the filing, registering or recording thereof shall have
been made.

(i) The Administrative Agent shall have received the results of a search of tax
and other Liens, and judgments and of the Uniform Commercial Code filings made
with respect to the Borrowers and each other grantor of Collateral in the
jurisdictions in which the Borrowers and each such grantor is located (as
defined in the Uniform Commercial Code), doing business and/or in which any
Collateral is located, and in which Uniform Commercial Code filings have been,
or are to be, made against the Borrowers, and each such grantor pursuant to
paragraph (h) above.

(j) The Administrative Agent shall have received and determined to be in form
and substance satisfactory to it:

(i) the most recent (dated within forty-five (45) days of the Effective Date)
aging of accounts receivable of the Borrowers;

(ii) an opening Borrowing Base and evidence that the Borrowers have not less
than $100,000,000 in unused Commitments on the Effective Date after giving
effect to the transactions occurring on that date;

(iii) evidence of the compliance by the Borrowers with Section 5.02(b) hereof;

(iv) the financial statements described in Section 3.04 hereof;

(v) if a Borrowing is proposed for the Effective Date, a Borrowing Request
executed by the Borrowers; and

(vi) the Facility Letter.

(k) The Administrative Agent shall have had the opportunity to conduct a
pre-closing audit.

62

(l) If a Borrowing is proposed for the Effective Date, the Borrowers shall have
executed and delivered to the Administrative Agent a disbursement authorization
letter with respect to the disbursement of the proceeds of the Loans made on the
Effective Date.

(m) The Administrative Agent shall have received such other documents, including
a tri-party lockbox agreement, and completed such other reviews, including
material leases (including the obtaining of landlord waivers) and contracts,
litigation and taxes, as the Administrative Agent or its counsel shall
reasonably deem necessary.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 3:00 p.m., New York City time, on January 18, 2005
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

Section 4.02. Each Credit Event. The obligation of any Lender to make a Loan on
the occasion of any Borrowing, and of any Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction on such date of the
following conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable; provided that any such representations
and warranties that by their express terms are made as of a specific date shall
have been true and correct as of such specific date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing and the Borrowers
shall otherwise be in compliance with the provisions of Section 2.01 or 2.04(b),
as applicable.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been terminated and all LC Disbursements
have been reimbursed, the Borrowers covenant and agree with the Lenders that:

Section 5.01. Information. The Borrowers will furnish to the Administrative
Agent and each of the Lenders:

63

(a) within 95 days after the end of each fiscal year, (i) a consolidated balance
sheet and consolidated income statement showing the financial position of PVH
and its subsidiaries as of the close of such fiscal year and the results of
their operations during such year, and (ii) a consolidated statement of
shareholders' equity and a consolidated statement of cash flow, as of the close
of such fiscal year, comparing such financial position and results of operations
to such financial condition and results of operations for the comparable period
during the immediately preceding fiscal year, all the foregoing financial
statements to be audited by Ernst & Young LLP or other independent public
accountants of recognized national standing selected by PVH in compliance with
applicable Securities and Exchange Commission rules and regulations (which
report shall not contain any going concern or similar qualification or exception
as to scope), as being fairly stated in relation to such audited financial
statements taken as a whole and together with management's discussion and
analysis presented to the management of PVH and its subsidiaries (the Borrowers
being permitted to satisfy the requirements of this clause (a) by delivery of
its annual report on Form 10-K (or any successor form), and all supplements or
amendments thereto, as filed with the Securities and Exchange Commission);

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of PVH, unaudited consolidated balance sheets of the PVH and
its subsidiaries as of the end of such fiscal quarter, together with the related
consolidated statements of income for such fiscal quarter and for the portion of
the PVH's fiscal year ended at the end of such fiscal quarter and the related
consolidated statements of cash flows for the portion of the PVH's fiscal year
ended at the end of such fiscal quarter, and in comparative form the
corresponding financial information as at the end of, and for, the corresponding
fiscal quarter of the PVH's prior fiscal year and the portion of the PVH's prior
fiscal year ended at the end of such corresponding fiscal quarter, in each case
certified by a Financial Officer as presenting fairly in all material respects
the financial position and results of operations and cash flow of PVH and its
subsidiaries in accordance with GAAP (except the absence of footnote
disclosure), in each case subject to normal year-end audit adjustments (the
Borrowers being permitted to satisfy the requirements of this clause (b) by
delivery of its quarterly report on Form 10-Q (or any successor form), and all
supplements or amendments thereto, as filed with the Securities and Exchange
Commission);

(c) Upon the occurrence and during the continuance of an Availability Event,
within 20 days after the end of each calendar month (other than any such month
that corresponds to the end of a fiscal quarter or fiscal year of PVH), an
unaudited consolidated balance sheet of PVH and its subsidiaries as at the end
of such month, together with the related unaudited consolidated statement of
income for such month and the portion of PVH's fiscal year ended at the end of
such month and the related consolidated statements of cash flows for the portion
of PVH's fiscal year ended at the end of such month, setting forth in
comparative form the corresponding financial information as at the end of, and
for, the corresponding month of PVH's prior fiscal year and the portion of PVH's
prior fiscal year ended at the end of such corresponding month, in each case
certified by a Financial Officer as presenting fairly in all material respects
the financial position and results of operations and cash flows of PVH and its
subsidiaries as at the date of, and for the periods covered by, such financial
statements, in accordance with GAAP (except for the absence of footnotes), in
each case subject to normal year-end audit adjustments;

64

(d) (i) concurrently with any delivery under (a) or (b) a certificate of the
firm or Person referred to therein (x) which certificate shall, in the case of
the certificate of a Financial Officer, certify that to the best of his or her
knowledge no Default has occurred (including calculations demonstrating
compliance, as of the dates of the financial statements being furnished, with
the covenants set forth in Sections 6.03, 6.06 and 6.09 hereof) and, if such a
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and (y)
which certificate, in the case of the certificate furnished by the independent
public accountants in connection with the annual financial statements, may be
limited to accounting matters and disclaim responsibility for legal
interpretations, but shall in any event state that to the best of such
accountants' knowledge, as of the dates of the financial statements being
furnished no Default has occurred under any of the covenants set forth in
Sections 6.03, 6.06 and 6.09 hereof and, if such a Default has occurred,
specifying the nature and extent thereof; provided, however, that any
certificate delivered by the independent public accountants in accordance
herewith shall be accompanied by a supplemental certificate confirming the
accuracy of the accountants' certificate (and shall in any event include
calculations demonstrating compliance with the covenants set forth in 6.03, 6.06
and 6.09 hereof) and signed by a Financial Officer;

(e) promptly after the same become publicly available, copies of such
registration statements, annual, periodic and other reports, and such proxy
statements and other information, if any, as shall be filed by PVH or any of its
Subsidiaries with the Securities and Exchange Commission pursuant to the
requirements of the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended, if any;

(f) concurrently with any delivery under (a) above, a management letter prepared
by the independent public accountants who reported on the financial statements
delivered under (a) above, with respect to the internal audit and financial
controls of PVH and its subsidiaries;

(g) (i) within 20 days of the end of each fiscal month, (x) an aging schedule of
Receivables and reconciliation and accounts payable listing and (y) an executive
summary with respect to the Borrowers' top five accounts for which Receivables
are more than 90 days past due, comparing the total of such past due Receivables
for the month then ended to the total of past due Receivables for the previous
month and the Borrowers' plan with respect to the collection of such past due
Receivables, executed by a Financial Officer, (ii) within 30 days after the end
of each fiscal quarter, a current customer list which shall include addresses
and (iii) within 20 days of the end of each fiscal month, a report showing
sales, collections and debit and credit adjustments to Receivables and any
inventory designation, in each case in form and detail reasonably satisfactory
to the Administrative Agent; provided, that upon the occurrence and during the
continuance of an Availability Event, inventory designations shall be delivered
within three Business Days after the end of each week (but in no event later
than Wednesday) and all other items required to be delivered pursuant to clause
(iii) shall be delivered no later than the close of business on each Business
Day as of the previous Business Day;

65

(h) concurrently with any delivery under (a) or (b) above, a certificate signed
by a Financial Officer calculating the Applicable Rate test as of the date of
the financial statements being furnished;

(i) within 60 days after the beginning of each fiscal year, a summary of
business plans and financial operation projections (including with respect to
Capital Expenditures) for the Borrowers and their Subsidiaries for such fiscal
year (including quarterly balance sheets, statements of income and of cash flow)
and annual projections through the Maturity Date prepared by management and in
form, substance and detail (including principal assumptions provided separately
in writing) satisfactory to the Administrative Agent;

(j) within 20 days after the end of each fiscal month, a certificate
substantially in the form of Schedule 5.01(j) hereto executed by a Financial
Officer of the Borrowers demonstrating compliance as at the end of each month
with the Availability requirements, which shall include a Borrowing Base
calculation, and such information regarding Eligible Licensing Receivables as
the Administrative Agent may reasonably request, including, without limitation,
a schedule of Minimum Guaranteed Fundings with respect to Eligible Licensing
Receivables and a schedule of Excess Payments Due with respect to Eligible
Licensing Receivables; provided, that upon the occurrence and during the
continuance of an Availability Event, the certificate shall be delivered no
later than the close of business on each Business Day demonstrating compliance
as at the end of the previous Business Day with the Availability requirements;

(k) as soon as practicable, copies of all material financial reports, forms,
filings, loan documents and financial information submitted to governmental
agencies and material financial reports distributed to its equity holders;

(l) promptly upon becoming aware thereof, notice to the Administrative Agent of
the occurrence of any Default then continuing; and

(m) such other information as the Administrative Agent or any Lender may
reasonably request, including any financial information required to be delivered
under (a) or (b) as of the Effective Date but no longer required to be delivered
as a result of a change under the Securities Act of 1933, as amended or the
Securities Exchange Act of 1934, as amended.

Section 5.02. Maintenance of Property; Insurance. (a)  The Borrowers will keep,
and will cause each Subsidiary to keep, all property useful and necessary in its
business as then conducted in good working order and condition, ordinary wear
and tear excepted.

(b) The Borrowers will maintain, to the extent commercially available on
commercially reasonably terms, (i) physical damage insurance on substantially
all its real and personal property in the United States (including all
Collateral) on an "All Risks" form subject to normal exclusions (including the
perils of flood and quake) on a replacement cost basis (or, in the case of idle
properties, actual cash value basis) for all such property in an amount not less
than $100,000,000 (subject to a deductible amount or retention not to exceed
$500,000) and consequential loss coverage for extra expense, (ii) public
liability insurance (including products

66

liability coverage) in an amount not less than $25,000,000, and (iii) such other
insurance coverage in such amounts and with respect to such risks relating to
the Borrowers' Collateral as the Required Lenders may reasonably request. All
such insurance shall be provided by insurers having an A.M. Best policyholders
rating of not less than A-. Prior to the Effective Date, the Borrowers will
cause the Administrative Agent to be named as an insured party and loss payee,
on behalf of the Secured Parties, on each insurance policy covering risks
relating to any of the Collateral and books and records relating to any proceeds
of Collateral and as an additional insured on all other insurance. Each such
insurance policy in effect during the term of this Agreement shall include
effective waivers by the insurer of all claims for insurance premiums against
the Administrative Agent or any other Person entitled to the benefits of the
Security Agreement, provide that all insurance proceeds in excess of deductible
amounts or retentions which are payable in respect of losses relating to
Collateral and books and records shall be adjusted with and payable to the
Administrative Agent (except so long as no Default has occurred and is
continuing any loss which is less than $1,000,000 may be adjusted with and
payable to the Borrowers), and provide that no cancellation or termination
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof. The Administrative Agent will
consult with the Borrowers before agreeing to any adjustment of insurance
proceeds covered by the preceding sentence. Net Proceeds of insurance shall be
applied to prepay Loans in accordance with Section 2.09(d) hereof. During the
occurrence and continuance of a Default, the Net Proceeds of insurance shall be
maintained in a cash collateral account with the Administrative Agent and may
be, upon notice to the Borrowers, setoff and applied to prepay outstanding
principal and interest on the Loans. The Borrowers will deliver to the
Administrative Agent (i) on the date of the first Borrowing hereunder and within
91 days after the end of each fiscal year of the Borrowers, a certificate dated
such date showing the total amount of insurance coverage as of such date,
(ii) from time to time true and complete copies of such insurance policies of
the Borrowers (or, if the Borrowers do not have such insurance policies in their
possession, evidence thereof) relating to such insurance coverage as the
Required Lenders through the Administrative Agent may request, (iii) within 15
days of receipt of notice from any insurer, a copy of any notice of cancellation
or material adverse change in coverage from that existing on the date of this
Agreement and (iv) within 15 days of any cancellation or nonrenewal of coverage
by the Borrowers, notice of such cancellation or nonrenewal.

Section 5.03. Compliance with Laws. The Borrowers will comply, and cause each
Subsidiary to comply, with all applicable laws, ordinances, rules, regulations,
and requirements of governmental authorities (including Environmental Laws and
ERISA and the rules and regulations thereunder) except where failure to comply
would not have a Material Adverse Effect, or where the necessity of compliance
therewith is being contested in good faith by appropriate proceedings.

Section 5.04. Inspection of Property, Books and Records. The Borrowers will
keep, and will cause each Subsidiary to keep, proper books of record and account
reflecting its business and activities; and will permit, and will cause each
Subsidiary to permit, upon reasonable prior notice, representatives of any
Lender at such Lender's expense to visit and inspect any of their respective

67

properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, senior employees and independent public accountants,
all during normal business hours and as often as may reasonably be desired;
provided that the Borrowers may, at their option, have one or more employees or
representatives present at any such inspection, examination or discussion. At
the Borrowers' expense, the Administrative Agent (x) shall have the right to
audit, upon reasonable prior notice, once each fiscal year (or as often as it
may request upon the occurrence and continuance of a Default or upon the
occurrence and during the continuance of an Availability Event), the existence
and condition of the Collateral and to review compliance with the Financing
Documents and (y) shall have the right to retain an inventory appraiser to
appraise the inventory Collateral once (or upon the occurrence and during the
continuance of an Availability Event, twice) each fiscal year (or as often as it
may request upon the occurrence and continuance of a Default).

Section 5.05. Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Borrowers for working capital, Permitted
Acquisitions, Capital Expenditures and general corporate purposes, and on the
Effective Date to repay Indebtedness. None of such proceeds will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any "margin stock" within the meaning of
Regulation U.

Section 5.06. Environmental Matters. The Borrowers will promptly give to the
Lenders notice in writing of any complaint, order, citation or notice of
violation with respect to, or if a Borrower becomes aware of, (i) the existence
or alleged existence of a violation of any applicable Environmental Law,
(ii) any release into the environment, (iii) the commencement of any cleanup
pursuant to or in accordance with any applicable Environmental Law of any
Hazardous Materials, (iv) any proceeding pending against a Borrower for the
termination, suspension or non-renewal of any permit required under any
applicable Environmental Law, (v) any property of the Borrowers or any
Subsidiary that is or will be subject to a Lien imposed pursuant to any
Environmental Law and (vi) any proposed acquisitions or leasing of property,
which, in each of cases (i) through (vi) above, individually or in the
aggregate, would have a Material Adverse Effect.

Section 5.07. Taxes. The Borrowers will, and will cause each of its Subsidiaries
to, pay and discharge promptly when due all taxes, assessments and governmental
charges or levies imposed upon the Borrowers and their Subsidiaries or upon
their respective income or profits or in respect of their respective properties
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise, which, if unpaid, would
give rise to Liens upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required with respect to (i) any
such tax, assessment, charge, levy or claim so long as the validity or amount
thereof shall be contested in good faith by appropriate proceedings and the
applicable party, shall have set aside on its books reserves with respect
thereto as required by GAAP, and such contest operates to suspend collection of
the contested tax, assessment, charge, levy or claims and enforcement of a Lien
or (ii) any tax, assessment, charge, levy or claims, the failure to pay and
discharge when due which, individually or in the aggregate would not have a
Material Adverse Effect.

68

Section 5.08. Security Interests. The Borrowers will at all times take, or
permit to be taken, all actions necessary for the Administrative Agent to
maintain the Security Interests as valid and perfected Liens, subject only to
Liens permitted under Section 6.02, and supply all information to the
Administrative Agent necessary for such maintenance.

Section 5.09. Existence; Conduct of Business. The Borrowers will, and will cause
each of their Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

Section 5.10. Litigation and Other Notices. The Borrowers will give the
Administrative Agent prompt written notice of the following:

(a) the issuance against a Borrower or a Guarantor by any court or Governmental
Authority of any injunction, order, decision or other restraint prohibiting, or
having the effect of prohibiting, the making of the Loans, or invalidating, or
having the effect of invalidating, any provision of this Agreement or the other
Financing Documents that would materially adversely affect the Lenders' ability
to enforce any payment obligations hereunder, or the initiation of any
litigation or similar proceeding seeking any such injunction, order, decision or
other restraint;

(b) the filing or commencement of any action, suit or proceeding against the
Borrowers or any of their Subsidiaries, whether at law or in equity or by or
before any arbitrator or Governmental Authority, (i) which is material and is
brought by or on behalf of any Governmental Authority, or in which injunctive or
other equitable relief is sought or (ii) as to which it is probable (within the
meaning of Statement of Financial Accounting Standards No. 5) that there will be
an adverse determination in each case and which, if adversely determined, would
(A) reasonably be expected to result in liability of any Borrower or a
Subsidiary thereof in an aggregate amount of $5,000,000 or more, not
reimbursable by insurance, or (B) materially impairs the right of any Borrower
or a Subsidiary thereof to perform its material obligations under this
Agreement, any Note or any other Financing Document to which it is a party;

(c) any Default, specifying the nature and extent thereof and the action (if
any) which is proposed to be taken with respect thereto;

(d) notices given or received (with copies thereof) with respect to the Senior
Notes Indentures; and

(e) any development in the business or affairs of any Borrower or any of its
Subsidiaries which has had or which is likely to have, in the reasonable
judgment of such Borrower, a Material Adverse Effect.

Section 5.11. Additional Grantors and Guarantors. The Borrowers will, and will
cause their Subsidiaries to,

69

promptly inform the Administrative Agent of the creation or acquisition of any
direct or indirect Subsidiary (subject to the provisions of Section 6.04) and
cause each direct or indirect domestic Subsidiary not in existence on the date
hereof to enter into a Guarantee in substantially the form of the Guarantee
executed on the Effective Date, and to execute the Security Agreement, as
applicable, as a grantor, and cause the direct parent of each such Subsidiary to
pledge all of the Equity Interests of such Subsidiary pursuant to the Security
Agreement and cause each such Subsidiary to pledge its accounts receivable and
all other assets pursuant to the Security Agreement. In connection therewith,
the Borrowers or any applicable Subsidiary shall provide such resolutions,
certificates and opinions of counsel as shall be reasonably requested by the
Administrative Agent.

Section 5.12. Maintain Operating Accounts. The Borrowers will, and will cause
each of their Subsidiaries to, maintain all of their operating accounts and cash
management arrangements (including the establishment of lockboxes) with the
Administrative Agent or other Lenders acceptable to the Administrative Agent to
the extent provided for in the Security Agreement and on terms (which shall
include obtaining tri-party lockbox agreements) reasonably satisfactory to the
Administrative Agent in its sole discretion.

ARTICLE VI Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been terminated and all LC Disbursements
have been reimbursed, the Borrowers covenant and agree with the Lenders that:

Section 6.01. Indebtedness. The Borrowers will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created under the Financing Documents;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or interest thereon or fees
related thereto and otherwise on substantially similar terms to such existing
Indebtedness;

(c) Indebtedness of the Borrowers incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
interest thereon or fees related thereto or result in an earlier maturity date
or decreased weighted average life thereof; provided that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement;

(d) Indebtedness among (i) the Borrowers, (ii) the Borrowers and their
wholly-owned Subsidiaries which are Guarantors arising as a result of
intercompany loans pledged under the Security Agreement; provided that the
aggregate principal amount of all

70

Indebtedness owing to the Borrowers or any such Guarantor shall not exceed
$10,000,000 at any time outstanding and (iii) among the Borrowers and their
foreign Subsidiaries arising as a result of intercompany loans pledged under the
Security Agreement, provided that the aggregate principal amount of all
Indebtedness owing to the Borrowers shall not exceed $15,000,000 at any time
outstanding;

(e) Guarantees permitted by Section 6.04;

(f) Indebtedness subject to Liens permitted under Section 6.02(a) through (f);

(g) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business;

(h) other unsecured Indebtedness (and if by Guarantee, without duplicate
counting of the amount guaranteed and the underlying Indebtedness) in an
aggregate principal amount not exceeding $50,000,000 at any time outstanding;

(i) an unsecured line of credit not to exceed 10,000,000 euros at any time
outstanding offered by CK Service Corp. to Calvin Klein Europe S.r.l. (Italy),
for so long as such foreign Subsidiary shall remain in existence; and

(j) Derivative Obligations entered into in the ordinary course of business to
hedge or mitigate risks to which PVH or any subsidiary is exposed in the conduct
of its business or the management of its liabilities with any Lender or an
Affiliate of any Lender in an aggregate principal amount for all such
Obligations not to exceed $150,000,000 at any one time outstanding.

Section 6.02. Liens. The Borrowers will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrowers or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrowers or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof or the interest
rate thereon or fees related thereto (except pursuant to the instrument creating
such Lien) and are on substantially similar terms;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrowers or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary;

71

provided

that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrowers or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof or interest
thereon or fees related thereto or otherwise alter the terms of such Lien in any
material respect;



(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrowers or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (c) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 90% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrowers or any Subsidiary;

(e) Liens created by the Financing Documents in favor of the Administrative
Agent and the Lenders and, so long as such Liens continue in favor of the
Administrative Agent, the Debenture Trustee on behalf of the holders of the
Debentures;

(f) licenses, leases or subleases permitted hereunder granted to others not
interfering in any material respect in the business of the Borrowers or any of
their Subsidiaries; and

(g) a Lien junior to the Lien in favor of the Administrative Agent on the Equity
Interests in CKI and the CKI Affiliates and on any other assets of CKI and the
CKI Affiliates as to which the Administrative Agent is granted a first priority
Lien to secure the obligations under the Design Service Payments.

Section 6.03. Fundamental Changes. (a)   The Borrowers will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with any of them, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) any of their assets, or the stock or other equity units of any of
their Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve other than Permitted Acquisitions, except that (i) each of
Ropa PVH Mexicana Camisas y Disenos S.A. de C.V., C.A.T. Industrial S.A. de
C.V., Confeciones Imperio S.A., Caribe M&I Ltd. and Camisas Modernas, S.A. may
be liquidated, so long as in connection with such liquidation no liabilities are
transferred to any Borrower or any other subsidiary of PVH, (ii) any domestic
subsidiary may merge with or into another domestic subsidiary, (iii) any
domestic subsidiary may merge with or into a Borrower in a transaction in which
such Borrower is the surviving Person, (iv) any Borrower (other than PVH), may
merge with or into any other Borrower, provided that PVH would be the surviving
Person in any merger involving PVH, (v) a foreign subsidiary may merge with or
into another foreign subsidiary and (vi) Calvin Klein Europe S.r.l. (Italy) may
merge with or into CKI; provided that such merger is in compliance

72

with all applicable laws of the United States of America and Italy; provided
further that, in each case (under clauses (i) through (vi)), after giving effect
to such merger, no Material Adverse Effect has occurred.

(b) Each Borrower will not, and will not permit any of its Subsidiaries to,
(i) engage to any material extent in any business other than businesses of the
type conducted by such Borrower and its Subsidiaries on the date hereof and
businesses reasonably related thereto or (ii) change its fiscal year as
disclosed on Schedule 6.03.

(c) Notwithstanding the foregoing, the Borrowers and their Subsidiaries may
make:

(i) purchases and sales of inventory in the ordinary course;

(ii) (x) sales of assets (excluding capital stock of a Subsidiary) not to exceed
$15,000,000 in the aggregate in any fiscal year and (y) sales of worn out,
obsolete, scrap or surplus assets not to exceed for (x) and (y) together
$20,000,000 in the aggregate in any fiscal year and $35,000,000 during the
Availability Period and (z) sales of other assets, in the Administrative Agent's
discretion, with a value of not more than $5,000,000 in the aggregate during the
Availability Period;

(iii) Capital Expenditures;

(iv) liquidations of Permitted Investments;

(v) Investments and Guarantees permitted by Section 6.04; and

(vi) dispositions of assets resulting from a Casualty Event.

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. Each
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (collectively, "Investments"),
except:

(a) Permitted Investments and Investments that were Permitted Investments when
made;

(b) Investments outstanding on the Effective Date and, in the case of any such
Investment, identified in Schedule 6.04, and any renewals, amendments and
replacements thereof that do not increase the amount thereof; provided, however,
with respect to the investment by PVH in the stock of The Gant Company as
disclosed on Schedule 6.04, such investment on PVH's balance sheet may increase
or decrease in accordance with GAAP, and, so long as no Default is existing, PVH
may sell its interest in The Gant Company in an initial public offering of The
Gant Company or a private sale of its interest on terms approved by its board of
directors;

73

(c) Guarantees constituting Indebtedness permitted by Section 6.01 up to the
aggregate sum of $25,000,000;

(d) indemnities made and surety bonds issued in the ordinary course of business;

(e) indemnities made in the Financing Documents;

(f) Investments by a Borrower, in wholly-owned Subsidiaries in existence on the
Effective Date, and any increases therein up to the aggregate sum of $5,000,000;

(g) Guarantees made in the ordinary course of business; provided that such
Guarantees are not of Indebtedness for borrowed money except to the extent
permitted pursuant to Section 6.01 and otherwise could not in the aggregate
reasonably be expected to have a Material Adverse Effect;

(h) advances, loans or extensions of credit by the Borrowers or any Subsidiary
to officers, directors, employees and agents of the Borrowers or any Subsidiary
(i) in the ordinary course of business for travel, entertainment or relocation
expenses, (ii) other advances, loans or extensions of credit by the Borrowers or
any Subsidiary to officers, directors, employees or agents of the Borrowers or
any Subsidiary in compliance with all applicable laws not to exceed $2,000,000
in the aggregate at any one time outstanding and (iii) relating to
indemnification or reimbursement of such officers, directors, employees and
agents in respect of liabilities relating to their service in such capacities;

(i) Investments received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and supplier arising in the ordinary course of
business;

(j) accounts, chattel paper and notes receivable arising from the sale or lease
of goods or the performance of services in the ordinary course of business;

(k) Capital Expenditures and Liens not prohibited by this Agreement

(l) Permitted Acquisitions; and

(m) other Investments not permitted under the foregoing clauses (a) through (l)
in an aggregate amount at any time outstanding not to exceed $5,000,000.

Section 6.05. Prepayment or Modification of Indebtedness; Modification of
Operating Documents. (a)  The Borrowers will not, and will not permit any of
their Subsidiaries to, directly or indirectly prepay, redeem, purchase or
retire, or enter into any transaction that has a substantially similar effect
with respect to, any Indebtedness, including the Debentures and the Senior
Notes, other than Indebtedness incurred hereunder, and except

74

that PVH may prepay, redeem, purchase or retire any of the Senior Notes or the
Debentures prior to the final maturity thereof or the Preferred Stock
(Convertible); provided, however, that (i) no Default exists or would result
therefrom, (ii) Average Availability for the 30 day period prior to the date of
such prepayment, redemption, purchase or retirement, both before and immediately
after giving effect to such prepayment, redemption, purchase or retirement,
shall be equal to or greater than $75,000,000, (iii) based on projections
provided to, and in form and substance reasonably satisfactory to, the
Administrative Agent, Average Availability for the 30 day period following the
date of such prepayment, redemption, purchase or retirement, after giving effect
to such prepayment, redemption, purchase or retirement, shall be equal to or
greater than $75,000,000, and (iv) all such prepayments, redemptions, purchases
or retirements under this clause (a) shall not exceed $150,000,000 in any fiscal
year.

(b) The Borrowers will not, and will not permit any of their Subsidiaries to,
modify, amend or alter the Debentures, the Debentures Indenture, the Senior
Notes, the Senior Notes Indentures or any other document evidencing or governing
the Debentures or the Senior Notes or providing for any Guarantee or other right
in respect thereof in a manner which could have a Material Adverse Effect or
would otherwise be materially disadvantageous to the Lenders, and shall not
modify, amend or alter any subordination provisions contained in any such
documents.

(c) The Borrowers will not, and will not permit any of their Subsidiaries to,
modify, amend or alter their operating agreements, certificates or articles of
incorporation or other constitutive documents in a manner which could have a
Material Adverse Effect or would otherwise be materially disadvantageous to the
Lenders.

Section 6.06. Restricted Payments. The Borrowers will not, and will not permit
any of their Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly (including, without limitation, on a synthetic basis through
Derivative Obligations), any Restricted Payment, except, so long as no Default
shall be continuing or would occur after giving effect to the following, (a) any
Borrower may declare and pay dividends with respect to its Equity Interests
payable solely in additional Equity Interests, (b) Subsidiaries may declare and
pay dividends ratably with respect to their Equity Interests, (c) PVH may make
Restricted Payments, pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of PVH and its subsidiaries, or
issue options or warrants as otherwise approved by the Board of Directors of PVH
or a committee thereof, (d) PVH may redeem, purchase or retire the Preferred
Stock (Convertible) to the extent permitted by Section 6.05, and (e) PVH may
acquire shares of its common stock only and declare and pay cash dividends with
respect to its common and preferred stock (including its Preferred Stock
(Convertible); provided that Restricted Payments made pursuant to clause (e)
shall not exceed $40,000,000 in the aggregate in any fiscal year; provided,
further, that PVH may not acquire shares of its common stock or pay cash
dividends pursuant to clause (e) in any fiscal quarter to the extent that
(i) the Restricted Payment would not be permitted in such fiscal quarter under
the Senior Notes Indentures, (ii) Average Availability for the 30 day period
prior to the date of such Restricted Payment, both before and immediately after
giving effect to such Restricted Payment, shall be less than $50,000,000,
(iii) based on projections provided to, and in form and substance

75

reasonably satisfactory to, the Administrative Agent, Average Availability for
the 30 day period following the closing date for such Restricted Payment, after
giving effect to such Restricted Payment, shall be less than $50,000,000 or
(iv) a Default exists or the making of such Restricted Payment would result in a
Default.

Section 6.07. Transactions with Affiliates. The Borrowers will not, and will not
permit any of their Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of their
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to a Borrower or such Subsidiary than could be
obtained on an arm's-length basis from unrelated third parties, (b) transactions
between or among PVH and its subsidiaries in the ordinary course of business,
(c) any Restricted Payment permitted by Section 6.06, (d) loans and advances to
officers, directors, employees and agents permitted under Section 6.04(h), (e)
fees and compensation paid to, and customary indemnity and reimbursement
provided on behalf of, officers, directors, employees and agents of the
Borrowers or any of their Subsidiaries and (f) employment agreements entered
into by the Borrowers or any of their Subsidiaries in the ordinary course of
business.

Section 6.08. Restrictive Agreements. The Borrowers will not, and will not
permit any of their Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrowers or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrowers or any other Subsidiary or to Guarantee Indebtedness
of the Borrowers or any other Subsidiary; provided that (i) the foregoing shall
not apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.08 (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any asset
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary or asset that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to Liens permitted by this Agreement if such
restrictions or conditions apply only to the property or assets subject to such
permitted Lien and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment
thereof.

Section 6.09. Fixed Charge Coverage. The Borrowers will not, at any time after
Availability is less than $35,000,000, permit the Fixed Charge Coverage Ratio
for any four consecutive fiscal quarter period to be less than 1.00:1.00. In
computing compliance with this Section 6.09, to the extent applicable, there
shall be excluded in the computation of Capital Expenditures assets acquired as
part of Permitted Acquisitions, even though the acquisition of such assets may
be treated as Capital Expenditures under GAAP.

ARTICLE VII Events of Default

76

If any of the following events ("Events of Default") shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan, the Revolving
Credit Commitment Fee or any other fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement or any
other Financing Document, when and as the same shall become due and payable;

(c) any representation or warranty made or deemed made by the Borrowers or a
Guarantor in the Financing Documents, or in any report, certificate, financial
statement or other document furnished pursuant to the Financing Documents, shall
prove to have been incorrect in any material respect as of the date when made or
deemed made;

(d) the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02 (with respect to insurance), 5.04
(with respect to audits), 5.05, 5.08, 5.09 (with respect to a Borrower's
existence), 5.10(c) or 5.12 or in Article VI;

(e) the Borrowers or any Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Financing
Document, and such failure shall continue unremedied for a period of 30 days;

(f) default shall be made with respect to any Material Indebtedness of the
Borrowers or any Subsidiary or Guarantor (excluding Indebtedness outstanding
hereunder) if the effect of any such default shall be to accelerate, or to
permit (with or without the giving of notice, the lapse of time or both) the
holder or obligee of such Indebtedness (or any trustee on behalf of such holder
or obligee) at its option to accelerate the maturity of such Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Subsidiary or Guarantor or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Subsidiary or Guarantor or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 90 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h) any Borrower or any Subsidiary or Guarantor shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or

77

consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Subsidiary or Guarantor
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(i) any Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $3,500,000 (not covered by insurance where the carrier has accepted
responsibility) shall be rendered against any Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 45
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
material assets of any Borrower or any Subsidiary to enforce any such judgment;

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(l) a Change in Control shall occur;

(m) any of the Financing Documents shall for any reason cease to be, or shall be
asserted by any Person obligated thereunder not to be, a legal, valid and
binding obligation of such Person, including the improper filing by such Person
of an amendment or termination statement relating to a filed financing statement
describing the Collateral, or any Lien on any material portion of the Collateral
purported to be created by any of such Financing Documents shall for any reason
cease to be, or be asserted by any Person granting any such Lien not to be a
valid, first priority perfected Lien (except to the extent otherwise permitted
under any of the Financing Documents);

(n) any material damage to, or loss, theft or destruction of, any material
Collateral, not covered by insurance where the carrier has accepted
responsibility, or any strike, lockout, labor dispute, embargo, condemnation,
act of God or public enemy, or other casualty continuing for more than 30
consecutive days beyond the coverage of any applicable business interruption
insurance, if in the case of any of the foregoing, any such event or
circumstance could reasonably be expected to have a Material Adverse Effect;

(o) the filing of any Lien for taxes exceeding individually or in the aggregate
$1,000,000; or

(p) (i) an event described in subsections (g), (h) or (j) shall occur with
respect to the CKI Trust or (ii) the trust agreement or other operative
documents with respect to the CKI Trust shall be modified, amended or altered in
a manner which could have a material adverse effect on the CKI Trust or
otherwise be materially disadvantageous to the Lenders or (iii) the provisions
of the CKI Intercreditor Agreement shall for any reason be revoked or
invalidated or

78

the validity or enforceability thereof be contested in any manner or (iv) PVH
shall fail to comply with any of the provisions in the Certificate of
Designation for the Preferred Stock (Convertible);

then, and in every such event (other than an event with respect to any Borrowers
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take any one
or more of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers,
(iii) require that the Borrowers deposit cash collateral to the extent of the
L/C Exposure or (iv) exercise any other rights or remedies available under the
Financing Documents or applicable law; and in case of any event with respect to
any Borrowers described in clause (g) or (h) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

ARTICLE VIII The Administrative Agent

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its agent both as administrative agent and
collateral agent and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof and the other Financing Documents, together with such
actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder and under the other
Financing Documents shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein or in the other Financing Documents. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
thereby that the Administrative Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth herein, the

79

Administrative Agent shall not have any duty to disclose, and shall not be
liable for any failure to disclose, any information relating to the Borrowers or
any of their Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrowers or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

With respect to the release of Collateral, the Lenders hereby irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien granted to or held by the Administrative Agent upon any
property covered by this Agreement or the other Financing Documents (i) upon
termination or expiration of the Commitments, the payment and satisfaction of
all obligations arising with respect to the Loans, all fees and expenses, the
expiration or termination of all the Letters of Credit and the reimbursement of
all LC Disbursements; or (ii) constituting property being sold or disposed of in
compliance with the provisions of the Financing Documents (and the
Administrative Agent may rely in good faith

80

conclusively on any certificate stating that the property is being sold or
disposed of in compliance with the provisions of the Financing Documents,
without further inquiry); provided, however, that (x) the Administrative Agent
shall not be required to execute any release on terms which, in the
Administrative Agent's opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (y) such release shall
not in any manner discharge, affect or impair any Liens upon all interests
retained, all of which shall continue to constitute part of the property covered
by the Financing Documents.

With respect to perfecting security interests in Collateral which, in accordance
with Article 9 of the Uniform Commercial Code or any comparable provision of any
Lien perfection statute in any applicable jurisdiction, can be perfected only by
possession, each Lender hereby appoints each other Lender its agent for the
purpose of perfecting such interest. Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent, and, promptly upon the Administrative
Agent's request, shall deliver such Collateral to the Administrative Agent or in
accordance with the Administrative Agent's instructions. Each Lender agrees that
it will not have any right individually to enforce or seek to enforce this
Agreement or any other Financing Document or to realize upon any Collateral for
the Loans, it being understood and agreed that such rights and remedies may be
exercised only by or with the approval of the Administrative Agent.

In the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale, the Administrative Agent or any
Lender may be the purchaser of any and all of such Collateral at any such sale
and the Administrative Agent, as agent for and representative of the Lenders
(but not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Loans as a credit on account of the
purchase price for any collateral payable by the Agent at such sale. The
Administrative Agent shall not be required to foreclose under, or otherwise
exercise any rights and remedies under, any Mortgage if at the time that the
Administrative Agent is required or directed to do so, (a) the Administrative
Agent has not received environmental assessment reports reasonably satisfactory
to it with respect to the property encumbered by such Mortgage, prepared by
environmental testing firms reasonably satisfactory to it, indicating that the
property encumbered by such Mortgage and the operations at such property are not
in material violation of applicable Environmental Laws or (b) the Administrative
Agent is not otherwise reasonably satisfied that there is no material
environmental liability with respect to the applicable property or the
operations at such property.

In the event that a petition seeking relief under Title 11 of the United States
Code or any other Federal, state or foreign bankruptcy, insolvency, liquidation
or similar law is filed by or against any Borrower or any other Person obligated
under the Financing Document, the Administrative Agent is authorized, to the
fullest extent permitted by applicable law, to file a proof of claim on behalf
of itself and the Lenders in such proceeding for the total amount of obligations
owed by such Person. With respect to any such proof of claim which the
Administrative Agent may file, each Lender acknowledges that without reliance on
such proof of

81

claim, such Lender shall make its own evaluation as to whether an individual
proof of claim must be filed in respect of such obligations owed to such Lender
and, if so, take the steps necessary to prepare and timely file such individual
claim.

Subject to the limitations set forth below, the Administrative Agent may, at its
option, from time to time, at any time on or after a Default and for so long as
the same is continuing or upon any other failure of a condition precedent to
providing Loans and Letters of Credit hereunder, make such disbursements and
advances ("Special Agent Advances") which the Administrative Agent, in good
faith, (a) deems necessary or desirable either to preserve or protect the
Collateral or any portion thereof or (b) enhance the likelihood of, or maximize
the amount of, repayment by the Borrowers and Guarantors of the Loans and other
Obligations; provided, that, the aggregate principal amount of the Special Agent
Advances pursuant to this clause (b) shall not exceed ten percent (10%) of the
Commitment or result in the total amount of Obligations outstanding to exceed
the Commitment or (c) to pay any other amount chargeable to any Borrower or
Guarantor pursuant to the terms of this Agreement or any of the other Financing
Documents consisting of (i) costs, fees and expenses and (ii) payments to any
Issuing Bank. Special Agent Advances shall be repayable on demand and together
with all interest thereon shall constitute Obligations secured by the
Collateral; provided, that if a Special Agent Advance remains outstanding for
more than 60 days, the Required Lenders may revoke the Administrative Agent's
authorization to make Special Agent Advances. Any such revocation must be in
writing and shall become effective prospectively upon the Agent's receipt
thereof. Special Agent Advances shall not constitute Loans but shall otherwise
constitute Obligations hereunder. Interest on Special Agent Advances shall be
payable at the interest rate then payable on Alternate Base Rate Loans from time
to time and shall be payable on demand. Without limitation of its obligations
pursuant to the first sentence of Section 2.01, each Lender agrees that it shall
make available to the Administrative Agent, upon the Administrative Agent's
demand, in immediately available funds, the amount equal to such Lender's pro
rata share of each such Special Agent Advance. If such funds are not made
available to the Administrative Agent by such Lender, the Administrative Agent
shall be entitled to recover such funds, on demand from such Lender together
with interest thereon for each day from the date such payment was due until the
date such amount is paid to the Administrative Agent at the Federal Funds
Effective Rate for each day during such period and if such amounts are not paid
within three (3) days of the Administrative Agent's demand, at an interest rate
equal to the LIBO Rate plus 2.5% per annum.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right, with the approval of the
Borrowers (not to be unreasonably withheld, except that no such approval shall
be required upon the occurrence and continuance of a Default), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank with such an office. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers,

82

privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder. Each Lender acknowledges the
potential conflict of interest of each other Lender as a result of Lenders
holding disproportionate interests in the Loans, and expressly consents to and
waives any claim based upon such conflict of interest.

The parties hereto agree that the titles Co-Syndication Agent and
Co-Documentation Agent are honorary and confer no duties upon such agents except
as a Lender hereunder, provided that each Co-Syndication Agent and
Co-Documentation Agent shall be entitled to the rights and benefits specifically
provided for herein.

ARTICLE IX Miscellaneous

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrowers, to them at 200 Madison Avenue, New York, New York
10016, Attention of Pamela Hootkin (Telecopy No. 212-381- 3970) with copies for
informational purposes only to Mark Fischer, Esq., Phillips-Van Heusen
Corporation, 200 Madison Avenue, New York, New York 10016 (Telecopy No.
212-381-3970) and Jeffrey L. Elegant, Esq., Katten Muchin Zavis Rosenman 525 W.
Monroe Street, Suite 1600, Chicago, Illinois 60661-3693 (Telecopy No.
312-577-4676);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1166 Avenue
of the Americas, 16th Floor New York, NY 10036, Attention of Donna DiForio,
Account Officer (Telecopy No. 212-899-2929) with copies for information purposes
only to Jeffrey M. Epstein, Esq., Kaye Scholer LLP, 425 Park Avenue, New York,
New York 10022 (Telecopy No. 212-836-6475); and

83

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to them hereunder
by electronic communications pursuant to procedures approved by them; provided
that approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 9.02. Waivers; Amendments. (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless given in accordance with paragraph (b) of this Section, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan,
Note or LC Disbursement or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender directly
affected thereby, (iii) postpone the Maturity Date or the scheduled date of
payment of the principal amount of any Loan (other than pursuant to Section
2.09(c) hereof) or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment or postpone
the scheduled date of expiration of any Commitment, without the written consent
of each Lender directly affected thereby, (iv) change Section 2.16(b) or (c) in
a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) increase any percentage or
amount contained in the definition of Borrowing

84

Base, release all or substantially all of the Collateral or make overadvances
without the written consent of each Lender, (vi) release any Guarantee (other
than in accordance with its terms) without the written consent of each Lender or
(vii) change any of the provisions of this Section or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Issuing Banks hereunder without the prior written consent of the
Administrative Agent or each of the Issuing Banks, as the case may be.

Section 9.03. Expenses; Indemnity; Damage Waiver. (a)  The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation of this Agreement or any
amendments, modifications or waivers requested by the Borrowers of the
provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) during the continuance of a Default, all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrowers shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an "Indemnitee") against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrowers or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrowers or any of their Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding

85

relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claim, damages, liabilities or related expenses are
attributable to an action brought by one Indemnitee against another Indemnitee
or determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
or the applicable Issuing Bank, as the case may be, such Lender's pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought and based upon the Revolving Credit Exposure) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or any Issuing Bank in its capacity as
such.

(d) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 9.04. Successors and Assigns. (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) other than
in accordance with Section 6.03, the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including an Affiliate
of any Issuing Bank that issues any Letter of Credit) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrowers, provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender, or, if a Default under
Article VII has occurred and is continuing, any other assignee; and

86

(B) the Administrative Agent (such consent not to be unreasonably withheld).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrowers and the Administrative Agent otherwise consent, provided that no such
consent of the Borrowers shall be required if a Default under Article VII has
occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $5,000; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Banks

87

and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section, any
Note or Notes subject to such assignment and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph. Upon notice to the Borrowers, at the Borrowers' expense, the
Borrowers shall execute and deliver to the Administrative Agent in exchange for
such surrendered Notes, new Notes to the order of the assignee in an amount
equal to the portion of the Commitments assumed by it pursuant to such
Assignment and Assumption and, if the assigning Lender has retained any
Commitment hereunder, new Notes to the order of the assigning Lender in an
amount equal to the Commitment retained by it hereunder.

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a "Participant") in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender's obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree, to the fullest extent permitted under
applicable law, that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers' prior
written consent. A Participant that would be a

88

Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.15 unless the Borrowers are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.15(e) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and the Notes issued to such
Lender to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and the issuance of any Letters of Credit regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Financing Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without

89

affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers or
their Subsidiaries against any of and all the obligations of the Borrowers or
their Subsidiaries now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

Section 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. (a)
  THIS AGREEMENT, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATION
LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

(b) Each of the Borrowers hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrowers or their properties in the courts of any
jurisdiction.

(c) Each of the Borrowers hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

90

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
rating agencies, portfolio management servicers, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the
Borrowers or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrowers. For the purposes of this Section,
"Information" means all information received from the Borrowers relating to the
Borrowers or their businesses, other than any such information that is available
to the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrowers; provided that, in the case of
information received from the Borrowers after the date hereof, such information
is clearly identified at the time of delivery as confidential. Should a party be
required to disclose Information pursuant to a subpoena, similar legal process
or applicable law or regulations, such party shall, to the extent permitted by
applicable law, notify the Borrowers. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

91

Section 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.14. USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Act"), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Act.

Section 9.15. Acknowledgement. (a) This is an amendment and restatement of, and
is in substitution and replacement for, the Existing Credit Agreement. Each of
the Borrowers agrees that the obligations of such Borrower to the Administrative
Agent and each of the Lenders as evidenced by or otherwise arising under the
other Financing Documents, except as otherwise expressly modified in this
Agreement upon the terms set forth herein, are, by such Borrower's execution of
this Agreement, ratified and confirmed in all respects. The Security Agreement
and each other Financing Document to which such Borrower is a party and all
security interests and Liens granted thereunder shall continue in full force and
effect and is and shall continue to be applicable to all of the Obligations and
to this Agreement. Each of the Borrowers acknowledges and agrees that as of the
Effective Date, the aggregate outstanding principal amount of the Loans is an
amount equal to $0 and the aggregate outstanding principal amount available for
drawing under outstanding Letters of Credit is $172,752,981.

(b) Each of the Borrowers acknowledges and agrees that, as of the Effective
Date: (i) none of the Borrowers has any claim or cause of action against any of
the Lenders or the Administrative Agent (or any of their directors, officers,
employees, attorneys or agents); (ii) none of the Borrowers has offset rights,
counterclaims or defenses of any kind against any of their obligations,
indebtedness or liabilities to any of the Lenders or the Administrative Agent;
and (iii) each of the Lenders and the Administrative Agent have heretofore
properly performed and satisfied in a timely manner all of their obligations to
the Borrowers. Therefore, each of the Borrowers, on its own behalf and on behalf
of each of its respective successors and assigns, hereby waive, release and
discharge the Lenders and the Administrative Agent and all of their directors,
officers, employees, attorneys and agents, from any and all claims, demands,
actions or causes of action arising out of or in any way relating to the
Financing Documents.

92

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



PHILLIPS-VAN HEUSEN CORPORATION, Borrower

 

By: _/s/ Pamela N. Hootkin

Name: Pamela N. Hootkin

Title: Vice President

 

THE IZOD CORPORATION, Borrower

 

By: _/s/ Pamela N. Hootkin

Name: Pamela N. Hootkin

Title: Vice President

 

PVH WHOLESALE CORP., Borrower

 

By: _/s/ Pamela N. Hootkin

Name: Pamela N. Hootkin

Title: Vice President

 

PVH RETAIL CORP., Borrower

 

By: _/s/ Pamela N. Hootkin

Name: Pamela N. Hootkin

Title: Vice President

 

IZOD.COM. INC., Borrower

 

By: _/s/ Pamela N. Hootkin

Name: Pamela N. Hootkin

Title: Vice President

 

G.H. BASS FRANCHISES INC., Borrower

 

By: _/s/ Pamela N. Hootkin

Name: Pamela N. Hootkin

Title: Vice President

 

CD GROUP INC., Borrower

 

By: _/s/ Pamela N. Hootkin

Name: Pamela N. Hootkin

Title: Vice President

 

PVH CK STORES, INC., Borrower

 

By: _/s/ Pamela N. Hootkin

Name: Pamela N. Hootkin

Title: Vice President

 

PVH OHIO, INC., Borrower

 

By: _/s/ Pamela N. Hootkin

Name: Pamela N. Hootkin

Title: Vice President

 

PVH MICHIGAN, INC., Borrower

 

By: _/s/ Pamela N. Hootkin

Name: Pamela N. Hootkin

Title: Vice President

 

PVH PENNSYLVANIA, INC., Borrower

 

By: _/s/ Pamela N. Hootkin

Name: Pamela N. Hootkin

Title: Vice President

 

PVH WHOLESALE NEW JERSEY, INC., Borrower

 

By: _/s/ Pamela N. Hootkin

Name: Pamela N. Hootkin

Title: Vice President

 

PVH RETAIL MANAGEMENT COMPANY, Borrower

 

By: _/s/ Pamela N. Hootkin

Name: Pamela N. Hootkin

Title: Vice President

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative and Collateral
Agent, and as Lead Arranger

 

By: _/s/ Donna M. DiForio

Name: Donna M. DiForio

Title: Vice President

 

FLEET RETAIL GROUP, INC. (successor to Fleet Retail Finance Inc.), individually
and as Joint Lead Arranger and Co-Syndication Agent,

 

By: _/s/ Peter Foley

Name: Peter Foley

Title: Vice President

 

SUN TRUST BANK, individually and as Co-Syndication Agent,

 

By: _/s/ Lauren P. Carrigan

Name: Lauren P. Carrigan

Title: Vice President

 

THE CIT GROUP/COMMERCIAL SERVICES, INC., individually and as Co-Documentation
Agent,

 

By: _/s/ Santino Sarrica

Name: Santino Sarrica

Title: Assistant Vice President

 

GENERAL ELECTRIC CAPITAL CORPORATION , individually and as Co-Documentation
Agent,

 

By: _/s/ Eric Herr

Name: Eric Herr

Title: Duly Authorized Signatory

 

THE BANK OF NEW YORK

 

By: _/s/ Roger Grossman

Name: Roger Grossman

Title: Vice President

 

PNC BANK, NATIONAL ASSOCIATION

 

By: _/s/ Edward Chonko

Name: Edward Chonko

Title: Vice President

 

WEBSTER BUSINESS CREDIT CORPORATION

 

By: _/s/ Arthur V. Lippens

Name: Arthur V. Lippens

Title: Vice President

 

GE BUSINESS CAPITAL CORPORATION f/k/a TRANSAMERICA BUSINESS CAPITAL CORPORATION

 

By: _/s/ Eric Herr

Name: Eric Herr

Title: Duly Authorized Signatory

 

STANDARD FEDERAL BANK NATIONAL ASSOCIATION

By: LASALLE BUSINESS CREDIT, LLC, as Agent (formerly known as Michigan National
Bank, as successor-in-interest to Mellon Bank, Inc.)

 

By: _/s/ Jeffrey G. Saperstein

Name: Jeffrey G. Saperstein

Title: Vice President

 

CONGRESS FINANCIAL CORPORATION

 

By: _/s/ James O'Connell

Name: James O'Connell

Title: Assistant Vice President

 

BANK LEUMI USA

 

By: _/s/ John Koenigsberg

Name: John Koenigsberg

Title: First Vice President

 

By: _/s/ Phyllis Rosenfeld

Name: Phyllis Rosenfeld

Title: Vice President

